

























LEASE AGREEMENT




LANDLORD: TRAVERSE RIDGE CENTER III LLC,
a Utah limited liability company


TENANT: LifeVantage Corporation, a Delaware corporation







--------------------------------------------------------------------------------



LEASE SUMMARY


Traverse Ridge Center I




1.“Landlord”: Traverse Ridge Center III, LLC.
2.“Tenant”: LifeVantage Corporation, a Delaware corporation.
3.“Gross Rentable Area”: 51,674.
4.“Leased Premises”: Suite 600 and Suite 700.
5.“Parking”: 5 spaces per 1,000 rentable square feet.
6.“Term”: 11 years and 0 months and, if applicable, a partial month. See Section
2.1.
7.“Commencement Date”: See Section 2.2.
8.“Tenant Improvement Allowance”: $70.00 per rentable square foot but excluding
1064 square feet within the completed restrooms on the floors of the Building
where the Premises are located.
9.“Basic Annual Rent”:



Rentable Sq. Ft.51,674  YearMonths# of MonthsBasic Annual Rent per Sq. Ft.Basic
Annual RentMonthly Installment11/1/2021 -
12/31/202112$7.00  $361,718.00  $30,143.17  21/1/2022 -
12/31/202212$29.21  $1,509,526.73  $125,793.89  31/1/2023 -
12/31/202312$29.94  $1,547,264.89  $128,938.74  41/1/2024 -
12/31/202412$30.69  $1,585,946.52  $132,162.21  51/1/2025 -
12/31/202512$31.46  $1,625,595.18  $135,466.26  61/1/2026 -
12/31/202612$32.25  $1,666,235.06  $138,852.92  71/1/2027 -
12/31/202712$33.05  $1,707,890.93  $142,324.24  81/1/2028 -
12/31/202812$33.88  $1,750,588.21  $145,882.35  91/1/2029 -
12/31/202912$34.72  $1,794,352.91  $149,529.41  101/1/2030 -
12/31/203012$35.59  $1,839,211.74  $153,267.64  111/1/2031 -
12/31/203112$36.48  $1,885,192.03  $157,099.34  



10.“Estimated Costs”: Initially, ($ 7.00 x square footage). See Section 4.1.
11.“Tenant’s proportionate share of basic costs”: Initially, 23.85% (Premises:
51,674 square feet / Building: 261,690 square feet). See Section 4.1.
12.“Landlord’s address for notice”:


Traverse Ridge Center III LLC
Attention: Matt Swain
17 E. Winchester St., Suite 200
Murray UT, 84107





--------------------------------------------------------------------------------



or at such other place as Landlord may hereafter designate in writing from time
to time.
13. “Tenant’s address for notice (if other than the Leased Premises)”:


_____________________________________
_____________________________________
_____________________________________
_____________________________________


14. “Broker(s)”: Tenant’s Broker: Brandon Fugal and James Bullington of
Colliers, Utah


Landlord’s Broker: Eric Smith and Laurie Adair of CBRE, Utah


15. “Guarantor” or “Guarantors”: _________________________________________











--------------------------------------------------------------------------------



TABLE OF CONTENTS


DESCRIPTION PAGE
LEASE SUMMARY
I. LEASED PREMISES
1.1 Description of Leased Premises
1.2 Landlord and Tenant’s Construction Obligations
1.3 Changes to Building
1.4 Substitute Premises
II. TERM
2.1 Length of Term
2.2 Commencement Date
2.3 Construction of Leased Premises
2.4 Amendment to Lease Recognizing the Commencement Date
III. Basic Rental Payments
3.1 Basic Annual Rent
3.2 Additional Monetary Obligations
IV. OPERATING EXPENSES
4.1
V. SECURITY DEPOSIT
5.1 Deposit
5.2 Application of Security Deposit
VI. USE
6.1 Use of Leased Premises
6.2 Prohibition of Certain Activities or Uses
6.3 Affirmative Obligations with Respect to Use
6.4 Suitability
6.5 Taxes
VII. UTILITIES AND SERVICE
7.1 Obligation of Landlord
7.2 Tenant’s Obligations
7.3 Additional Limitations
7.4 Limitation on Landlord’s Liability
VIII. MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS
8.1 Maintenance and Repairs by Landlord
8.2 Maintenance and Repairs by Tenant
8.3 Alterations
8.4 Landlord’s Access to Leased Premises
IX. ASSIGNMENT
9.1 Definitions
9.2 Assignment Prohibited
9.3 Consent of Landlord Required
9.4 Landlord’s Rights in Event of Assignment or Sublease
X. INDEMNITY AND HAZARDOUS MATERIALS
10.1 Tenant’s Indemnity
10.2 Landlord’s Indemnity



--------------------------------------------------------------------------------



10.3 Notice
10.4 Environmental Indemnification
10.5 Definition of Hazardous Materials
10.6 Use of Hazardous Materials
10.7 Release of Hazardous Materials
10.8 Release of Landlord
XI. INSURANCE
11.1 Insurance on Tenant’s Personal Property and Fixtures
11.2 Property Coverage
11.3 Liability Insurance
11.4 Waiver of Subrogation
11.5 Lender
XII. DESTRUCTION
XIII. CONDEMNATION
13.1 Total Condemnation
13.2 Partial Condemnation
13.3 Landlord’s Option to Terminate
13.4 Award
13.5 Definition of Condemnation Proceeding
XIV. LANDLORD’S RIGHTS TO CURE
14.1 General Right
14.2 Mechanic’s Lien
XV. FINANCING; SUBORDINATION
15.1 Subordination
15.2 Amendment
15.3 Attornment
15.4 Financial Information
XVI. EVENTS OF DEFAULT; REMEDIES OF LANDLORD
16.1 Default by Tenant
16.2 Remedies
16.3 Past Due Sums
XVII.PROVISIONS APPLICABLE AT TERMINATION OF LEASE
17.1 Surrender of Leased Premises
17.2 Holding Over
XVIII.ATTORNEYS’ FEES
XIX. ESTOPPEL CERTIFICATE
19.1 Estoppel Certificate
19.2 Effect of Failure to Provide Estoppel Certificate
XX. COMMON AREAS
20.1 Definition of Common Areas
20.2 License to Use Common Areas
20.3 Parking
XXI. SIGNS, AWNINGS, AND CANOPIES
XXII. MISCELLANEOUS PROVISIONS
22.1 No Partnership
22.2 Force Majeure
22.3 No Waiver



--------------------------------------------------------------------------------



22.4 Notice
22.5 Captions; Attachments; Defined Terms
22.6 Recording
22.7 Partial Invalidity
22.8 Broker’s Commissions
22.9 Tenant Defined; Use of Pronouns
22.10 Provisions Binding, Etc.
22.11 Entire Agreement, Etc.
22.12 Governing Law
22.13 Recourse by Tenant
22.14 Tenant’s Representations and Warranties
22.15 No Construction Against Preparer
22.16 Number and Gender
22.17 Counterparts
22.18 Waiver of Trial by Jury
22.19 Merger
SIGNATURES NOTARY




GUARANTY Yes No


EXHIBIT “A” DESCRIPTION OF PROPERTY
EXHIBIT “B” PLANS OF LEASED PREMISES
EXHIBIT “C” WORK LETTER-CONSTRUCTION AND/OR FINISHING OF IMPROVEMENTS TO LEASED
PREMISES
EXHIBIT “D” ACKNOWLEDGMENT OF COMMENCEMENT DATE AND ESTOPPEL CERTIFICATE
EXHIBIT “E” First Amendment to Lease AGREEMENT
EXHIBIT “F” BUILDING STANDARD FINISHES
EXHIBIT “G” RULES AND REGULATIONS
EXHIBIT “H” LEASE GUARANTY
EXHIBIT “I” SNDA





--------------------------------------------------------------------------------



LEASE AGREEMENT


TRAVERSE RIDGE CORPORATE CENTER I OFFICE BUILDING


THIS LEASE AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Lease”) is made and entered into as of this __ day of
____________[Month][Month], 2019[Year], by and between Traverse Ridge Center
III, LLC a Utah limited liability company (the “Landlord”), and LifeVantage
Corporation, a Delaware corporation[TENANT NAME][TENANT NAME] (the “Tenant”).


For and in consideration of the rental to be paid and of the covenants and
agreements set forth below to be kept and performed by Tenant, Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Leased Premises
(as hereafter defined) and certain other areas, rights and privileges for the
term, at the rental and subject to and upon all of the terms, covenants and
agreements hereinafter set forth.


I. Leased PREMISES


1.1 Description of Leased Premises. Landlord does hereby demise, lease and let
unto Tenant, and Tenant does hereby take and receive from Landlord the
following:


(a) That certain floor area containing approximately 51,674[Square Feet][Square
Feet] gross rentable square feet (the “Leased Premises”) on the 6th and 7th
[Floor #]floors of the office building (the “Building”) located at approximately
3300 N Triumph Blvd., Suite #700 [Property Address] Lehi, UT 84043 on the real
property more particularly described on Exhibit “A” attached hereto and by this
reference incorporated herein (the “Property”). The Leased Premises consists of
that certain area crosshatched on the floor plan shown on Exhibit “B” which is
attached hereto and by this reference incorporated herein. At any time and from
time to time during the term of the Lease, Landlord shall have the right to
re-measure and re-determine the gross rentable square feet of the Leased
Premises and the Building in accordance with commercially reasonable procedures.
If the re-measured and re-determined rentable area of the Leased Premises is
different than above stated, Landlord shall provide Tenant written notice of the
change in square footage (the “Measurement Notice”). The re-measured and
re-determined rentable square feet shall then become the gross rentable square
feet of the Leased Premises, effective as of the date of the Measurement Notice,
in which case the Basic Annual Rent (as defined in Section 3.1 below), and any
Tenant Finish Allowance (as defined in Section 2.3 below) shall be
proportionately adjusted;


(b) A non‑exclusive revocable license to use the Common Areas (as defined in
Section 20.1 below);


(c) A non‑exclusive revocable license to use such rights‑of‑way, easements and
similar rights with respect to the Building and Property as may be reasonably
necessary for access to and egress from the Leased Premises; and





--------------------------------------------------------------------------------



(d) A non‑exclusive revocable license to use those areas designated and suitable
for vehicular parking, including the non-exclusive right to the use of 258
parking stalls.[Property Address] [Property Address] Tenant shall be provided
ten (10) reserved parking stalls at no charge. The location of these stalls
shall be defined by Landlord. Landlord shall provide signage designating the
stalls as reserved. Tenant may reserve more stalls at a rate of thirty ($30) per
month under a separate agreement subject to availability. The rate for these
reserved stalls will increase over time at the discretion of the Landlord.


1.2 Landlord and Tenant’s Construction Obligations. The obligation of Landlord
and Tenant to perform the work and supply the necessary materials and labor to
prepare the Leased Premises for occupancy is described in detail on Exhibit “C”,
which is attached hereto and by reference incorporated herein. Landlord and
Tenant shall expend all funds and do all acts required of them as described on
Exhibit “C” and shall perform or have the work performed promptly and diligently
in a first class and workmanlike manner.


1.3 Changes to Building. Landlord hereby reserves the right at any time and from
time to time to make changes, alterations or additions to the Building or to the
Property. Tenant shall not, in such event, claim or be allowed any damages for
injury, interference, eviction (constructive or actual) or inconvenience
occasioned thereby and shall not be entitled to terminate this Lease or receive
an abatement of any amounts payable under this Lease.


II. TERM


2.1 Length of Term. The term of this Lease shall be for a period of [No. Years]
[No. Years] (11[# Years][# Years]) years plus the partial calendar month, if
any, occurring after the Commencement Date (as hereinafter defined) if the
Commencement Date occurs other than on the first day of a calendar month.


2.2 Commencement Date. The term of this Lease and Tenant’s obligation to pay
rent hereunder shall commence on January 1, 2021 (the “Commencement Date”).


2.3 Construction of Leased Premises. Landlord shall provide a tenant finish
allowance (the “Tenant Finish Allowance”) to Tenant to partially reimburse
Tenant for Tenant’s performance of the Tenant’s Construction Obligations in
accordance with the requirements of Exhibit “C”. The Tenant Finish Allowance
shall be an amount equal to $3,542,700.00, and may be used for all expenses to
build out the space to make it occupiable including, but not limited to,
cabling, wiring, and security badging. 10% of the Tenant Finish Allowance may be
allocated for non-standard build out items including crown signage, reception
desk, lobby furniture, kitchen appliances, conference room furniture including
chairs, individual office furniture including chairs, projectors, screens, and
lobby televisions.The Tenant Finish Allowance may not be used to reimburse
Tenant for any special decorator items, equipment, moving expenses, or
furnishings. The Tenant Finish Allowance shall be paid to Tenant in accordance
with the provisions of Exhibit “C”.


2.4 Amendment to Lease Recognizing the Commencement Date. At any time after the
occurrence of the Commencement Date (if any), Landlord or Tenant may request
that the other party enter into an amendment to this Lease in the form attached
hereto as Exhibit “E”,



--------------------------------------------------------------------------------



in which case each party shall execute and deliver an amendment to this Lease in
the form Exhibit “E” within ten (10) business days after the request by the
other party.


2.5 Option to Extend. Tenant shall have the option to extend the Term of the
Lease for two (2) additional terms of five (5) years each (each, an “Extension
Term”) by delivering to Landlord written Notice nine (9) months prior to end of
the Term or any extension thereof as the case may be (“Tenant’s Initial Renewal
Option Notice”). Basic Annual Rent during any extension of the Lease shall be
equal to the current Market Rate with annual escalations to the prior year’s
Basic Annual Rent at the greater of 2.5% or the then prevailing market annual
increase. “Market Rate” is defined as the annual rental rate per rentable square
foot under any renewal amendments for comparable space in comparable buildings
in the Lehi area. If Landlord and Tenant cannot agree upon Market Rate, then
Market Rate shall be determined by arbitrators pursuant to baseball style
arbitration provisions the procedures for which are outlined in Exhibit I
attached hereto and incorporated herein by reference. There are no conditions to
Tenant’s right to exercise its option for a Renewal Term other Tenant shall not
be in default under the Lease beyond any applicable cure period at the time
Tenant exercises the right to extend.


III. BASIC RENTAL PAYMENTS


3.1 Basic Annual Rent. Tenant agrees to pay to Landlord as basic annual rent
(the “Basic Annual Rent”) inclusive of all Operating Expenses defined in article
IV herein, at such place as Landlord may designate, without prior demand
therefore and without any deduction or set off whatsoever, in the amounts set
forth in Paragraph 9 of the Lease Summary. The Basic Annual Rent shall be due
and payable in twelve (12) equal monthly installments to be paid in advance on
or before the first day of each calendar month during the term of the Lease.
Commencing on the first anniversary of the Commencement Date and on each
anniversary of the Commencement Date thereafter, Basic Annual Rent shall
escalate at the beginning of the 2nd year and every year thereafter using a 2.5%
annual compounding rate increase over the prior year. Simultaneous with the
execution of this Lease, Tenant has paid to Landlord the first full month’s
Basic Annual Rent, or the Basic Annual Rent due and payable for month 13 of the
Term, in addition to the security deposit, receipt whereof is hereby
acknowledged, subject to collection, however, if made by check. In the event the
Commencement Date occurs on a day other than the first day of a calendar month,
then rent shall be paid on the Commencement Date for the initial fractional
calendar month prorated on a per‑diem basis (based upon a thirty (30) day
month).


IV. OPERATING EXPENSE CONTRIBUTIONS.


(a) For purposes of this Section and this Lease, the following terms shall have
the following definitions:


(i) “Base Year”: Operating expenses shall be based upon a 2021 base year
throughout the remainder of the Initial Term and any Renewal Term.


(ii) "Building and Operating Costs": During the Base Year, since the Building in
which the Premises are located is new, Landlord shall be permitted to estimate
the Building and



--------------------------------------------------------------------------------



Operating Costs based on a reasonable analysis by Landlord of similarly situated
buildings in the Salt Lake metropolitan market. Thereafter, the Building and
Operating Costs shall be all costs and expenses of ownership, operation and
maintenance of the Building (excluding depreciation on the Building, all amounts
paid on loans of Landlord and expenses capitalized for federal income tax
purposes) including by way of illustration but not limited to; real and personal
property taxes and assessments and any tax in addition to or in lieu thereof,
whether assessed against Landlord or Tenant or collected by Landlord or both;
water; sewer; garbage; supplies; insurance; license; permit and inspection fees;
cost of services of independent contractors (including property management
fees); cost of compensation (including employment taxes, onsite office space and
fringe benefits) of all persons who perform regular and recurring duties
connected with day‑to‑day operation, maintenance and repair of the Building, its
equipment and the adjacent walk, and landscaped areas, including janitorial,
scavenger, gardening, security, parking, operating engineer, elevator, painting,
plumbing, electrical, carpentry, window washing, signing and advertising (but
excluding persons performing services not uniformly available to or performed
for substantially all Building tenants), and rental expense or a reasonable
allowance for depreciation of personal property used in the maintenance,
operation and repair of the Building.


(iii) "Net Rentable Area": The rentable area computed by measuring from the
exterior of permanent outer building walls and to the center of partitions which
separate the adjoining rentable areas with deductions for columns and
projections necessary to the Building structure. Common corridors and toilets,
HVAC rooms, fan rooms, janitorial closets, electrical and telephone closets, and
any other areas within and exclusively serving the Building are considered
common area and for purposes of this Section shall be allocated prorata to the
tenants of the Building.


(iv) "Tenant's Share": The total rentable square footage, based upon BOMA
measuring standards, of the building is 216,690. In the event the Building and
Operating Costs incurred by Landlord during any calendar year following the Base
Year shall exceed Building and Operating Costs incurred by Landlord during the
Base Year, Tenant shall pay to Landlord an amount equal to Tenant’s
Proportionate Share, (23.85%), of such increase.


4.1 Payment:: During the Base Year, Tenant shall pay to Landlord 1/12th of the
Tenant’s Share of the estimated annual Building and Operating Costs. Within
ninety (90) days after the end of the Base Year and for each calendar year
following the Base Year, Landlord shall furnish Tenant a written statement
showing in reasonable detail Landlord's actual Building and Operating Costs
expended by Landlord for the preceding calendar year (the “Actual Reconciled
Costs”) and showing the amount, if any, of any increase or decrease in the sums
due from Tenant taking into account the actual sums paid by Tenant during the
preceding year.. Concurrently with the monthly rent payment next due following
Tenant's receipt of such statement, Tenant shall pay to Landlord (in the case of
an increase), or Landlord shall credit against the next rent due from Tenant (in
the case of a decrease), an amount equal to the sum of (1) the difference
between the Actual Reconciled Costs and the amount actually collected from
Tenant.. Thereafter for each new calendar year the Actual Reconciled Costs from
the prior year shall form the basis for estimated monthly payments in any new
year and Tenant shall pay one‑twelfth (1/12th) of the Tenant’s Share of the
estimated Building and Operating Costs attributable to Tenant monthly with the
rent until adjustment the following year pursuant hereto.



--------------------------------------------------------------------------------



In no event shall the adjustment entitle Tenant to receive the benefit of a
reduction in Building and Operating Costs below the level of the Base Year
during the term hereof.


4.2 After Hour HVAC Use. The after-hours cost for HVAC use in the Premises shall
be passed through to Tenant and payable to Landlord as follows: A private meter
shall be installed by Landlord in the Premises that will measure after-hours
HVAC utility usage. The meter shall report the after-hours usage directly to
Landlord. The cost for HVAC use in the Leased Premises shall be passed through
to Tenant and payable to Landlord. Landlord shall document said expense in a
reconciliation statement provided quarterly. Tenant shall be solely responsible
for the full payment of all after-hours utility usage in the Leased Premises
within thirty (30) days of receiving the quarterly reconciliation statement.
Landlord shall charge a 15% administrative fee for servicing the after-hours
HVAC usage.


V. SECURITY DEPOSIT


5.1 Deposit. Tenant has deposited with Landlord the sum of [Write Dollar
Amount][Write Dollar Amount] Dollars ($153,267.64[Amount][Amount]) as security
for the performance by Tenant of all of the terms, covenants, and conditions
required to be performed hereunder. If Tenant has performed all such terms,
covenants, and conditions of this Lease, such sum shall be returned to Tenant
after the expiration of the term of this Lease and delivery of possession of the
Leased Premises to Landlord. Prior to the time that Tenant is entitled to any
return of the security deposit, Landlord may intermingle such deposit with its
own funds and use such sum for such purposes as Landlord may determine. Tenant
shall not be entitled to any interest on the security deposit.


5.2 Application of Security Deposit. In the event of default by Tenant in
respect to any of its obligations under this Lease, including, but not limited
to, the payment of Basic Annual Rent, Landlord may use, apply, or retain all or
any part of the security deposit for the satisfaction of any unpaid Basic Annual
Rent. Landlord may apply the security deposit to any expenses incurred by reason
of the default of Tenant, including any damages or deficiency in the reletting
of the Leased Premises, regardless of whether the accrual of such damages or
deficiency occurs before or after an eviction or a portion of the security
deposit is so used or applied. Tenant shall, upon five (5) days written demand,
deposit cash with Landlord in an amount sufficient to restore the security
deposit to its original amount.


VI. USE


6.1 Use of Leased Premises. The Leased Premises shall be used and occupied by
Tenant for general office purposes only and for no other purpose whatsoever
without the prior written consent of Landlord.


6.2 Prohibition of Certain Activities or Uses. Tenant shall not do or permit
anything to be done in or about, or bring or keep anything in the Leased
Premises or the Property which is prohibited by this Lease or will, in any way
or to any extent:


(a) adversely affect any fire, liability, or other insurance policy carried with
respect to the Building, the Improvements, the Common Areas, the Property, or
any of the



--------------------------------------------------------------------------------



contents of the foregoing (except with Landlord’s express written permission,
which will not be unreasonably withheld, but which may be contingent upon
Tenant’s agreement to bear any additional costs, expenses or liability for risk
that may be involved);


(b) obstruct, interfere with any right of, or injure or annoy any other tenant
or occupant of the Building, the Common Areas, the Improvements, or the
Property;


(c) conflict with or violate any law, statute, ordinance, rule, regulation or
requirement of any governmental unit, agency, or authority (whether existing or
enacted as promulgated in the future, known or unknown, foreseen or unforeseen);


(d) adversely overload the floors or otherwise damage the structural soundness
of the Leased Premises or Building, or any part thereof (except with Landlord’s
express written permission, which will not be unreasonably withheld, but which
may be contingent upon Tenant’s agreement to bear any additional costs,
expenses, or liability for risk that may be involved); or


(e) take any action which causes a violation of any restrictive covenants or any
other instrument of record applying to the Property.


6.3 Affirmative Obligations with Respect to Use.


(a) Tenant will (i) comply with all governmental laws, ordinances, regulations,
and requirements, now in force or which hereafter may be in force, of any lawful
governmental body or authorities having jurisdiction over the Leased Premises;
(ii) will keep the Leased Premises and every part thereof in a clean, neat, and
orderly condition, free of objectionable noise, odors, or nuisances; (iii) will
in all respects and at all times fully comply with all health and policy
regulations; and (iv) will not suffer, permit, or commit any waste.


(b) At all times during the term hereof, Tenant shall, at Tenant’s sole cost and
expense, comply with all statutes, ordinances, laws, orders, rules, regulations,
and requirements of all applicable federal, state, county, municipal and other
agencies or authorities, now in effect or which may hereafter become effective,
which shall impose any duty upon Landlord or Tenant with respect to the use,
occupation or alterations of the Leased Premises (including, without limitation,
all applicable requirements of the Americans with Disabilities Act of 1990 and
all other applicable laws relating to persons with disabilities, and all rules
and regulations which may be promulgated thereunder from time to time and
whether relating to barrier removal, providing auxiliary aids and services or
otherwise) and upon request of Landlord shall deliver evidence thereof to
Landlord.


6.4 Suitability. Tenant acknowledges that except as expressly set forth in this
Lease, neither Landlord nor any other person has made any representation or
warranty with respect to the Leased Premises or any other portion of the
Building, the Common Areas, or the Improvements and that no representation has
been made or relied on with respect to the suitability of the Leased Premises or
any other portion of the Building, the Common Areas, or Improvements for the
conduct of Tenant’s business. The Leased Premises, Building, and Improvements
(and each and every part thereof) shall be deemed to be in satisfactory
condition



--------------------------------------------------------------------------------



unless, within sixty (60) days after the Substantial Completion Date, Tenant
shall give Landlord written notice specifying, in reasonable detail, the
respects in which the Leased Premises, Building, or Improvements are not in
satisfactory condition.


6.5 Taxes. Tenant shall pay all taxes, assessments, charges, and fees which
during the term hereof may be imposed, assessed, or levied by any governmental
or public authority against or upon Tenant’s use of the Leased Premises or any
personal property or fixture kept or installed therein by Tenant and on the
value of leasehold improvements to the extent that the same exceeds Building
allowances.


6.6 Exclusive Use. Landlord covenants and agrees not to directly itself lease
space in the Property, without Tenant’s prior written consent not to be
unreasonably withheld, to any potential tenant that operates a “Competing
Business.” For the purpose of this Section 6.6, a “Competing Business” shall be
defined as a business that operates as a multi-level marketing company (as that
term in commonly understood) with its primary function being selling or
providing health and nutritional supplements and that occupies or would occupy
in excess of 26,000 square feet at the Building.


VII. UTILITIES AND SERVICE


7.1 Obligation of Landlord. During the term of this Lease, Landlord agrees to
cause to be furnished to the Leased Premises during customary business hours
(7:00 a.m. to 6:00 p.m. Monday through Friday and 8:00 a.m. to 12:00 p.m. on
Saturday) and during generally recognized business days the following utilities
and services, the cost and expense of which shall be included in Building and
Operating Costs:


(a) Electricity, water, gas and sewer service.


(b) Telephone connection, but not including telephone stations and equipment (it
being expressly understood and agreed that Tenant shall be responsible for the
ordering and installation of telephone lines and equipment which pertain to the
Leased Premises).


(c) Heat and air‑conditioning to such extent and to such levels as, in
Landlord’s judgment, is reasonably required for the comfortable use and
occupancy of the Leased Premises subject however to any limitations imposed by
any government agency. The parties agree and understand that the above heat and
air‑conditioning will be provided Monday through Friday from 7:00 a.m. to 6:00
p.m. and Saturday from 8:00 a.m. to 1:00 p.m.


(d) Janitorial service.


(e) Security (including the lighting of common halls, stairways, entries and
restrooms) to such extent as is usual and customary in similar buildings in Utah
County, Utah.


(f) Snow removal service.


(g) Landscaping and grounds keeping service.





--------------------------------------------------------------------------------



(h) Elevator service.


(j) At Tenant’s election, Landlord shall provide a generator and conduit to
allow for connectivity to a generator at the location established by the
Building plans. If Tenant choses to connect to a generator as a full back up
source of power, Landlord shall charge Tenant $100.00 per kw reserved for the
Leased Premises per year of the entire Term, payable monthly during the Term in
addition to the Basic Annual Rent. Once Tenant elects to receive this service,
this election shall be binding for the entire Term and any Renewal Term. Tenant
shall elect this option in writing within six months of Lease Execution or this
option shall terminate. Notwithstanding the foregoing, Tenant shall have the
right to identify a small area, not to exceed 500 square feet, within the
Premises, that will be granted a connection to the generator at no charge.


7.2 Tenant’s Obligations. Tenant shall arrange for and shall pay the entire cost
and expense of all telephone stations, equipment and use charges, electric light
bulbs (but not fluorescent bulbs used in fixtures originally installed in the
Leased Premises) and all other materials and services not expressly required to
be provided and paid for pursuant to the provisions of Section 7.1 above.


7.3 Additional Limitations.


(a) Tenant will not, without the written consent of Landlord, which shall not be
unreasonably withheld, use any apparatus or device on the Leased Premises
(including but without limitation thereto, electronic data processing machines
or machines using current in excess of 110 volts) which will in any way or to
any extent increase the amount of electricity or water usually furnished or
supplied for use on the Leased Premises for the use designated in Section 6.1
above, nor connect with either electrical current (except through existing
electrical outlets in the Leased Premises), water pipes, or any apparatus or
device, for the purposes of using electric current or water.


(b) If Tenant shall require water or electric current in excess of that usually
furnished or supplied for use of the Leased Premises, or for purposes other than
those designated in Section 6.l above, Tenant shall first procure the consent of
Landlord for the use thereof, which consent Landlord may refuse. Landlord may
cause a water meter or electric current meter to be installed in the Leased
Premises, so as to measure the amount of water and/or electric current consumed
for any such use. Tenant shall pay for the cost of such meters and of
installation maintenance and repair thereof. Tenant agrees to pay Landlord
promptly upon demand for all such water and electric current consumed as shown
by said meters at the rates charged for such service either by the city or
county in which the Building is located or by the local public utility, as the
case may be, together with any additional expense incurred in keeping account of
the water and electric current so consumed.


(c) If and where heat generating machines devices are used in the Leased
Premises which affect the temperature otherwise maintained by the air
conditioning system, Landlord reserves the right to install additional or
supplementary air conditioning units for the Leased Premises, and the entire
cost of installing, operating, maintaining and repairing the same shall be paid
by Tenant to Landlord promptly after demand by Landlord.





--------------------------------------------------------------------------------



7.4 Limitation on Landlord’s Liability. Landlord shall not be liable for any
failure to provide or furnish any of the foregoing utilities or services if such
failure was reasonably beyond the control of Landlord and Tenant shall not be
entitled to terminate this Lease or to effectuate any abatement or reduction of
rent by reason of any such failure. In no event shall Landlord be liable for
loss or injury to persons or property, however, arising or occurring in
connection with or attributable to any failure to furnish such utilities or
services even if within the control of Landlord.


VIII. MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS


8.1 Maintenance and Repairs by Landlord. Landlord shall maintain in good order,
condition, and repair the Building, the Common Areas, and the Improvements
except the Leased Premises and those other portions of the Building leased,
rented, or otherwise occupied by persons not affiliated with Landlord. Landlord
shall supply normal janitorial and cleaning services reasonably required to keep
the Leased Premises, the Building, and the Improvements in a clean, sanitary and
orderly condition, the cost and expense of which shall be included in Direct
and/or Common Area Expenses. Landlord shall have no duty to repair or replace
any damage to the Building, the Common Areas, the Improvements, or the Leased
Premises occasioned by the willful or negligent acts of Tenant or the Tenant
Related Parties (as defined in Section 10.1 below).


8.2 Maintenance and Repairs by Tenant. Tenant, at Tenant’s sole cost and expense
and without prior demand being made, shall maintain the Leased Premises in good
order, condition and repair, and will be responsible for the painting,
carpeting, or other interior design work of the Leased Premises beyond the
initial construction phase as specified in Section 2.3 and Exhibit “C” of the
Lease and shall maintain all equipment and fixtures installed by Tenant. If
repainting or recarpeting is required and authorized by Tenant, the cost for
such are the sole obligation of Tenant and shall be paid for by Tenant
immediately following the performance of said work and a presentation of an
invoice for payment. Tenant shall in a good and workmanlike manner repair or
replace any damage to the Building, the Common Areas, the Improvements, or the
Leased Premises occasioned by the willful or negligent acts of Tenant or the
Tenant Related Parties.


8.3 Alterations. Except as set forth on Exhibit “C” attached hereto, Tenant
shall not without first obtaining Landlord’s written approval: (a) make or cause
to be made any alterations, additions, or improvements; (b) install or cause to
be installed any fixtures, signs, floor coverings, interior or exterior
lighting, plumbing fixtures, shades or awnings; or (c) make any other changes to
the Leased Premises without first obtaining Landlord’s written approval. The
foregoing notwithstanding, if the proposed alteration, addition or improvement
is, in Landlord’s judgment, likely to affect the structure of the Building or
the electrical, plumbing or HVAC systems or otherwise adversely impacts the
value of the Building, such consent may be withheld at the sole and absolute
discretion of the Landlord; except for the foregoing, Landlord’s approval shall
not be unreasonably withheld. Tenant shall present to Landlord plans and
specifications for such work at the time approval is sought. In the event
Landlord consents to the making of any alterations, additions, or improvements
to the Leased Premises by Tenant, the same shall be made by Tenant at Tenant’s
sole cost and expense. All such work shall be done



--------------------------------------------------------------------------------



only by contractors or mechanics approved by Landlord, which approval shall not
be unreasonably withheld. All such work with respect to any alterations,
additions, and changes shall be done in a good and workmanlike manner and
diligently prosecuted to completion such that, except as absolutely necessary
during the course of such work, the Leased Premises shall at all times be a
complete operating unit. Any such alterations, additions, or changes shall be
performed and done strictly in accordance with all laws and ordinances relating
thereto. In performing the work or any such alterations, additions, or changes,
Tenant shall have the same performed in such a manner as not to obstruct access
to any portion of the Building. Any alterations, additions, or improvements to
or of the Leased Premises, including, but not limited to, wallcovering,
paneling, and built‑in cabinet work, but excepting movable furniture and
equipment, shall at once become a part of the realty and shall be surrendered
with the Leased Premises unless Landlord otherwise elects at the end of the term
hereof.


8.4 Landlord’s Access to Leased Premises. Landlord shall have the right to
place, maintain, and repair all utility equipment of any kind in, upon, and
under the Leased Premises as may be necessary for the servicing of the Leased
Premises and other portions of the Building. Upon providing adequate notice to
Tenant, Landlord shall also have the right to enter the Leased Premises at all
times to inspect or to exhibit the same to prospective purchasers, mortgagees,
tenants, and lessees, and to make such repairs, additions, alterations, or
improvements as Landlord may deem desirable. Landlord shall be allowed to take
all material upon said Leased Premises that may be required therefor without the
same constituting an actual or constructive eviction of Tenant in whole or in
part, the rents reserved herein shall in no wise abate while said work is in
progress by reason of loss or interruption of Tenant’s business or otherwise,
and Tenant shall have no claim for damages. During the three (3) months prior to
expiration of this Lease or of any renewal term, Landlord may place upon the
Leased Premises “For Lease” or “For Sale” signs which Tenant shall permit to
remain thereon.


IX. ASSIGNMENT


9.1 Definitions. As used in this Lease:


a. “Pledge” means to pledge, encumber, mortgage, assign (whether as collateral
or absolutely) or otherwise grant a lien or security interest in this Lease or
any portion of the Leased Premises as security for, or to otherwise assure,
performance of any obligation of Tenant or any other person.


b.“Sublease” means to lease or enter into any other form of agreement with any
other person, whether written or oral, which allows that person or any other
person to occupy or possess any part of the Leased Premises for any period of
time or for any purpose.


c.“Transfer” means to sell, assign, transfer, exchange or otherwise dispose of
or alienate any interest of Tenant in this Lease, whether voluntary or
involuntary or by operation of law including, without limitation: (i) any such
Transfer by death, incompetency, foreclosure sale, deed in lieu of foreclosure,
levy or attachment; (ii) if Tenant is not a human being, any direct or indirect
Transfer of fifty percent (50%) or more of any one of the voting, capital or
profits interests in Tenant; and (iii) if Tenant is not a human being, any
Transfer of this Lease from Tenant by merger, consolidation, transfer of assets,
or



--------------------------------------------------------------------------------



liquidation or any similar transaction under any law pertaining to corporations,
partnerships, limited liability companies or other forms of organizations.


9.2 Transfers, Subleases and Pledges Prohibited.


a.Except with the prior written consent of Landlord in each instance, which
written consent or denial shall be delivered within ten (10) business days of
its receipt, Tenant shall not Transfer or Pledge this Lease, or Sublease or
Pledge all or any part of the Leased Premises to an unrelated party. Consent of
the Landlord to any of the actions described in the previous sentence shall be
deemed granted and delivered only if obtained strictly in accordance with and
pursuant to the procedure set forth in Section 9.3 of this Lease and is
memorialized in a writing signed by Landlord that refers on its face to Section
9.3 of this Lease. Any other purported Transfer, Sublease or Pledge shall be
null and void, and shall constitute a default under this Lease which, at the
option and election of Landlord exercisable in writing at its sole discretion,
shall result in the immediate termination of this Lease; provided, if Landlord
does not terminate this Lease, it may exercise any other remedies available to
it under this Lease or at law or equity. Consent by Landlord to any Transfer,
Sublease or Pledge shall not operate as a waiver of the necessity for consent to
any subsequent Transfer, Sublease or Pledge, and the terms of Landlord’s written
consent shall be binding upon any person holding by, under, or through Tenant.
Landlord’s consent to a Transfer, Sublease or Pledge shall not relieve Tenant
from any of its obligations under this Lease, all of which shall continue in
full force and effect notwithstanding any assumption or agreement of the person
to whom the Transfer, Sublease or Pledge pertains.


b.Notwithstanding anything herein, and provided Tenant is not in default under
any terms of the Lease, Tenant shall have the right, during the term of the
Lease, to assign or sublease all or any portion of the Premises to a related
entity or affiliate, (“Permitted Transferee”). Neither the use by, nor the
subletting to, any subsidiary, parent, or affiliate of Tenant of all or a
portion of the Premises shall be deemed an assignment or sublease under the
Lease and shall not require Landlord approval so long as Tenant remains liable
for all of its obligations under the Lease. Furthermore, Tenant may assign or
sublease its rights under the Lease for all or a portion of the Premises without
Landlord’s consent due to any merger or combination at law so long as Tenant
remains liable for all of its obligations under the Lease.


9.3 Consent of Landlord Required:


a.If Tenant proposes to make any Transfer, Sublease or Pledge it shall
immediately notify Landlord in writing of the details of the proposed Transfer,
Sublease or Pledge, and shall also immediately furnish to Landlord sufficient
written information and documentation required by Landlord to allow Landlord to
assess the business to be conducted in the Leased Premises by the person to whom
the Transfer, Sublease or Pledge is proposed to be made, the financial condition
of such person and the nature of the transaction in which the Transfer, Sublease
or Pledge is to occur. If Landlord determines that the information furnished do
not provide sufficient information, Landlord may demand that Tenant



--------------------------------------------------------------------------------



provide such additional information as Landlord may require in order to evaluate
the proposed Transfer, Assignment or Pledge.


b.Landlord shall have the absolute right to reject any proposed Transfer,
Sublease or Pledge under any of the following circumstances:


c.If, Landlord believes in its sole and absolute discretion that the proposed
assignee or transferee does not have adequate financial capacity to perform the
Lease.


d.If, as a result of the Transfer, Sublease or Pledge, Landlord or the Leased
Premises would be subject to compliance with any law, ordinance, regulation or
similar governmental requirement to which Landlord or the Leased Premises were
not previously subject, or as to which Landlord or the Leased Premises has a
variance, exemption or similar right not to comply including, without
limitation, that certain act commonly known as the “Americans with Disabilities
Act of l990”, and any related rules or regulations, or similar state or local
laws relating to persons with disabilities.


e.A Transfer, Sublease or Pledge to any other person which is the landlord or
sublandlord under any leases or subleases for office space within a ten (10)
mile radius of the Leased Premises.


f.A Transfer, Sublease or Pledge to any other person which is at that time has
an enforceable lease for any other space in the Building or any prospective
tenant with whom the Landlord has, in the prior twelve (12) months negotiated
with to lease space in the Building.


g.A sublease of less than all of the Leased Premises where the configuration or
location of the subleased premises might reasonably be determined by Landlord to
have any adverse effect on the ability of Landlord to lease remainder of the
Leased Premises if the Landlord were to terminate this Lease but agree to agree
to be bound by the Sublease.


h.The person to whom the Transfer, Sublease or Pledge is to be made will not
agree in writing to be bound by the terms and conditions of this Lease; provided
that the Lease shall not be enforceable against person to whom the Lease or
Leased Premises is to be Pledged until after the foreclosure or other
realization upon its lien or security interest.


i.Except as set forth in Section 9.3(b), Landlord’s consent shall not be
unreasonably withheld, provided that: (i) Tenant promptly provides to Landlord
all information requested by Landlord pursuant to Section 9.3(a) and Landlord
determines that such information is sufficient to allow Landlord to accurately
evaluate the financial condition of the person to whom the Transfer, Sublease or
Pledge is to be made; and (ii) Tenant and the person to whom the Transfer,
Sublease or Pledge is to be made agree in writing to all of the rights of
Landlord set forth in Section 9.4.


9.4 Landlord’s Right in Event of Assignment or Sublease.





--------------------------------------------------------------------------------



(a) If Landlord consents in writing to any Transfer or any Sublease, Landlord
may collect rent and other charges and amounts due under this Lease from the
person to whom the Transfer was made or under the sublease from any person who
entered into the Sublease, and Landlord shall apply all such amounts collected
to the rent and other charges to be paid by Tenant under this Lease. If Landlord
consents in writing to any Pledge of this Lease or any portion of the Leased
Premises, and the person to whom the Pledge was made forecloses or otherwise
realizes upon any interest in this Lease or in any portion of the Leased
Premises, Landlord may collect rent and other charges and amounts due under this
Lease from such person, and Landlord shall apply the amount collected to the
rent and other charges and amounts to be paid by Tenant under this Lease. Such
collection, however, shall not constitute consent or waiver of the necessity of
written consent to such Transfer, Sublease or Pledge, nor shall such collection
constitute the recognition of such person or any other person as the “Tenant”
under this Lease or constitute or result in a release of Tenant from the further
performance of all of the covenants and obligations pursuant to this Lease,
including the obligation to pay rent and other charges and other amounts due
under this Lease.


(b) In the event that any rent or additional consideration payable after a
Transfer exceed the rents and additional consideration payable under this Lease,
Landlord and Tenant shall share equally in the amount of any excess payments or
consideration. In the event that the rent and additional consideration payable
under a Sublease exceed the rents and other consideration payable under this
Lease (prorated to the space being subleased pursuant to the Sublease), Landlord
and Tenant shall share equally in the amount of any excess payments or
consideration.


(c) In the event that Tenant shall request that Landlord consent to a Transfer,
Sublease or Pledge, Tenant and/or the person to whom the Transfer, Sublease or
Pledge was made shall pay to Landlord reasonable legal fees and costs, not to
exceed $5,000.00, incurred in connection with processing of documents necessary
to effect the Transfer, Sublease or Pledge.


X. INDEMNITY AND HAZARDOUS MATERIALS


10.1 Tenant’s Indemnity. Subject to the provisions of Section 11.4 below and to
the fullest extent permitted by law, Tenant shall protect, defend, indemnify and
hold harmless Landlord and its affiliates against and from any and all claims,
demands, actions, losses, damages, orders, judgments, and any and all costs and
expenses (including, without limitation, attorneys’ fees and costs of
litigation), resulting from or incurred by Landlord or any affiliate of Landlord
on account of any of the following: (ai) the use of the Leased Premises by
Tenant or by its agents, contractors, employees, servants, invitees, licensees
or concessionaires (the “Tenant Related Parties”), the conduct of its business
or profession, or any other activity permitted or suffered by Tenant or the
Tenant Related Parties within the Leased Premises; or (b) any breach by Tenant
of this Lease. Tenant shall defend all suits brought upon such claims and pay
all costs and expenses incidental thereto. Notwithstanding the foregoing,
Landlord shall have the right, at its option, to participate in the defense of
any such suit without relieving Tenant of any obligation hereunder.





--------------------------------------------------------------------------------



10.2. Notice. Tenant shall give prompt notice to Landlord in case of fire or
accidents in the Leased Premises or in the Building of which the Leased Premises
are a part or of defects therein or in any fixtures or equipment.


10.3 Environmental Indemnification. In addition to and without limiting the
scope of any other indemnities provided under this Lease, Tenant shall
indemnify, defend (with counsel reasonably acceptable to Landlord) and hold
harmless Landlord from and against any and all demands, losses, costs, expenses,
damages, bodily injury, wrongful death, property damage, claims, cross-claims,
charges, action, lawsuits, liabilities, obligations, penalties, investigation
costs, removal costs, response costs, remediation costs, natural resources
damages, governmental administrative actions, and reasonable attorneys’ and
consultants’ fees and expenses arising out of, directly or indirectly, in whole
or in part, or relating to (i) the release of Hazardous Materials (as defined in
Section 10.5 below) by Tenant or the Tenant Related Parties, (ii) the violation
of any Hazardous Materials laws by Tenant or the Tenant Related Parties, or
(iii) the use, storage, generation or disposal of Hazardous Materials in, on,
about, or from the Property by Tenant or the Tenant Related Parties (the items
listed in clauses (i) through and including (iii) being referred to herein
individually as a “Tenant Release” and collectively as the “Tenant Releases”).


10.4 Definition of Hazardous Materials. The term “Hazardous Materials” shall
mean any substance:


(a) which is flammable, explosive, radioactive, toxic, corrosive, infectious,
carcinogenic, mutagenic, or otherwise hazardous and which is or becomes
regulated by any governmental authority, agency, department, commission, board
or instrumentality of the United States, the state in which the Property is
located or any political subdivision thereof;


(b) which contains asbestos, organic compounds known as polychlorinated
biphenyls; chemicals known to cause cancer or reproductive toxicity or
petroleum, including crude oil or any fraction thereof; or which is or becomes
defined as a pollutant, contaminant, hazardous waste, hazardous substance,
hazardous material or toxic substance under the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §§ 6901-6992k; the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601-9657; the
Hazardous Materials Transportation Authorization Act of 1994, 49 U.S.C. §§
5101-5127; the Clean Water Act, 33 U.S.C. §§ 1251-1387; the Clear Air Act, 42
U.S.C. §§ 7401-7671q; the Toxic Substances Control Act, 15 U.S.C. §§ 2601-2692;
the Safe Drinking Water Act, 42 U.S.C. §§ 300f to 300j-26; the Emergency
Planning and Community Right-To-Know Act of 1986, 42 U.S.C. §§ 11001-11050; and
title 19, chapter 6 of the Utah Code, as any of the same have been or from time
to time may be amended; and any similar federal, state and local laws, statutes,
ordinances, codes, rules, regulations, orders or decrees relating to
environmental conditions, industrial hygiene or Hazardous Materials on the
Property, including all interpretations, policies, guidelines and/or directives
of the various governmental authorities responsible for administering any of the
foregoing, now in effect or hereafter adopted, published and/or promulgated;


(c) the presence of which on the Property requires investigation or remediation
under any federal, state, or local statute, regulation, ordinance, order,
action, policy, or common law; or





--------------------------------------------------------------------------------



(d) the presence of which on the Property causes or threatens to cause a
nuisance on the Property or to adjacent properties or poses or threatens to pose
a hazard to the health and safety of persons on or about the Property.


10.5 Use of Hazardous Materials. Tenant shall not, and shall not permit any
Tenant Related Parties to use, store, generate, release, or dispose of Hazardous
Materials in, on, about, or from the Property. Landlord shall not, and shall not
permit any Landlord Related Parties to use, store, generate, release, or dispose
of Hazardous Materials in, on, about, or from the Property.


10.6 Release of Hazardous Materials. If Tenant discovers that any spill, leak,
or release of any quantity of any Hazardous Materials has occurred on, in or
under the Property, Tenant shall promptly notify all appropriate governmental
agencies and Landlord. In the event such release is a Tenant Release, Tenant
shall (or shall cause others to) promptly and fully investigate, cleanup,
remediate and remove all such Hazardous Materials as may remain and so much of
any portion of the environment as shall have become contaminated, all in
accordance with applicable government requirements, and shall replace any
removed portion of the environment (such as soil) with uncontaminated material
of the same character as existed prior to contamination. In the event such
release is a Landlord Release, Landlord shall (or shall cause others to)
promptly and fully investigate, cleanup, remediate and remove all such Hazardous
Materials as may remain and so much of any portion of the environment as shall
have become contaminated, all in accordance with applicable government
requirements, and shall replace any removed portion of the environment (such as
soil) with uncontaminated material of the same character as existed prior to
contamination. Within twenty (20) days after any such spill, leak, or release,
the party responsible for the remediation of such release shall give the other
party a detailed written description of the event and of such responsible
parties investigation and remediation efforts to date. Within twenty (20) days
after receipt, such responsible party shall provide the other party with a copy
of any report or analytical results relating to any such spill, leak, or
release. In the event of a release of Hazardous Material in, on, or under the
Property by the Tenant Related Parties, Tenant shall not be entitled to an
abatement of Rent during any period of abatement.


10.7 Release of Landlord. Landlord shall not be responsible or liable at any
time for any loss or damage to Tenant’s personal property or to Tenant’s
business, including any loss or damage to either the person or property of
Tenant or Tenant Related Parties that may be occasioned by or through the acts
or omissions of persons occupying adjacent, connecting, or adjoining space.
Tenant shall store its property in and shall use and enjoy the Leased Premises
and all other portions of the Building and Improvements at its own risk, and
hereby releases Landlord, to the fullest extent permitted by law, from all
claims of every kind resulting in loss of life, personal or bodily injury, or
property damage.


XI. INSURANCE


11.1 Insurance on Tenant’s Personal Property and Fixtures. At all times during
the term of this Lease, Tenant shall keep in force at its sole cost and expense
with insurance companies acceptable to Landlord, hazard insurance on an
[“all-risk type”] or equivalent policy



--------------------------------------------------------------------------------



form, and shall include fire, theft, extended coverages, vandalism, and
malicious mischief. Coverage shall be equal to 100% of the Replacement Cost
value of Tenant’s contents, fixtures, furnishings, equipment, and all
improvements or additions made by Tenant to the Leased Premises. The deductible
under such insurance coverage shall not exceed $5,000.00. Such policy shall name
Landlord as Additional Insured and shall provide that coverage for the
Additional Insured is primary and not contributory with other insurance. The
policy shall provide that such policy not be cancelled or materially changed
without first giving Landlord thirty (30) days written notice.


11.2 Property Coverage. Landlord shall obtain and maintain in force an “all-risk
type” or equivalent policy form, and shall include fire, theft, extended
coverages, vandalism, and malicious mischief on the Building during the term of
the Lease and any extension thereof. Landlord may obtain, at Landlord’s
discretion, coverage for flood and earthquake if commercially available at
reasonable rates. Such insurance shall also include coverage against loss of
rental income.


11.3 Liability Insurance. During the entire term hereof and at its sole cost and
expense, Tenant shall keep in full force and effect with insurance companies
acceptable to Landlord a policy of Commercial General Liability Insurance with
limits of not less than $1,000,000 each Occurrence and $3,000,000 General
Aggregate. The policy shall apply to the Leased Premises and all operations of
Tenant’s business. Such policy shall name Landlord as Additional Insured and
shall provide that coverage for the Additional Insured is primary and not
contributory with other insurance. The policy shall provide that such policy not
be cancelled or materially changed without first giving Landlord thirty (30)
days written notice. Tenant shall at all times during the term hereof provide
Landlord with evidence of current insurance coverage. All public liability,
property damage, and other liability policies shall be written as primary
policies, not contributing with coverage which Landlord may carry. All such
policies shall contain a provision that Landlord, although named as an insured,
shall nevertheless be entitled to recover under said policies for any loss
occasioned to it, its servants, agents, and employees by reason of the
negligence of Tenant. All such insurance shall specifically insure the
performance by Tenant of the indemnity agreement as to liability for injury to
or death of persons or injury or damage to property contained in Part X.


11.4 Waiver of Subrogation. Landlord and Tenant hereby waive all rights to
recover against each other, against any other tenant or occupant of the
Building, and against each other’s officers, directors, shareholders, partners,
joint ventures, employees, agents, customers, invitees or business visitors or
of any other tenant or occupant of the Building, for any loss or damage arising
from any cause covered by any insurance carried by the waiving party, to the
extent that such loss or damage is actually covered.


11.5 Lender. Any mortgage lender interest in any part of the Building or
Improvements may, at Landlord’s option, be afforded coverage under any policy
required to be secured by Tenant hereunder, by use of a mortgagee’s endorsement
to the policy concerned.


XII. DESTRUCTION





--------------------------------------------------------------------------------



If the Leased Premises shall be partially damaged by any casualty which is
insured against under any insurance policy maintained by Landlord, Landlord
shall, to the extent of and upon receipt of, the insurance proceeds, repair the
portion of the Landlord’s Construction Obligations damaged by such casualty.
Until such repair is complete, the Basic Annual Rent shall be abated
proportionately as to that portion of the Leased Premises rendered untenantable.
Notwithstanding the foregoing, Landlord may either elect to repair the damage or
may cancel this Lease by notice of cancellation within ninety (90) days after
such event and thereupon this Lease shall expire, and Tenant shall vacate and
surrender the Leased Premises to Landlord if any of the following occur: (a) the
Leased Premises by reason of such occurrence are rendered wholly untenantable,
(b) the Leased Premises should be damaged as a result of a risk which is not
covered by insurance, (c) the Leased Premises should be damaged in whole or in
part during the last six (6) months of the term or of any renewal hereof, (d)
the Leased Premises or the Building (whether the Leased Premises are damaged or
not) should be damaged to the extent of fifty percent (50%) or more of the
then‑monetary value thereof, or (e) the proceeds of such insurance are not
sufficient to repair the Leased Premises to the extent required above (including
any deficiency as a result of a mortgage lender’s election to apply such
proceeds to the payment of the mortgage loan). Tenant’s liability for rent upon
the termination of this Lease shall cease as of the day following Landlord’s
giving notice of cancellation. In the event Landlord elects to repair any
damage, any abatement of rent shall end five (5) days after notice by Landlord
to Tenant that the Leased Premises have been repaired as required herein. If the
damage is caused by the negligence of Tenant or its employees, agents, invitees,
or concessionaires, there shall be no abatement of rent. Unless this Lease is
terminated by Landlord, Tenant shall repair and refixture the interior of the
Leased Premises in a manner and in at least a condition equal to that existing
prior to the destruction or casualty and the proceeds of all insurance carried
by Tenant on its property and fixtures shall be held in trust by Tenant for the
purpose of said repair and replacement.


XIII. CONDEMNATION


13.1 Total Condemnation. If the whole of the Leased Premises shall be acquired
or taken by Condemnation Proceeding, then this Lease shall cease and terminate
as of the date of title vesting in such Condemnation Proceeding.


13.2 Partial Condemnation. If any part of the Leased Premises shall be taken as
aforesaid, and such partial taking shall render the remaining portion unsuitable
for the Tenant’s business, then this Lease shall cease and terminate as
aforesaid. If the Leased Premises remain suitable for the Tenant’s business
following such partial taking, then this Lease shall continue in effect except
that the Basic Annual Rent shall be reduced in the same proportion that the
portion of the Leased Premises (including basement, if any) taken bears to the
total area initially demised. Landlord shall, upon receipt of the award, make
all necessary repairs or alterations to the Building in which the Leased
Premises are located, provided that Landlord shall not be required to expend for
such work an amount in excess of the amount received by Landlord as damages for
the part of the Leased Premises so taken. “Amount received by Landlord” shall
mean that part of the award from the Condemnation Proceeding, less any costs or
expenses incurred by Landlord in the collection of the award, which is free and
clear to Landlord of any collection by mortgage lenders for the value of the
diminished fee.





--------------------------------------------------------------------------------



13.3 Landlord’s Option to Terminate. If more than twenty percent (20%) of the
Building shall be taken as aforesaid, Landlord may, by written notice to Tenant,
terminate this Lease. If this Lease is terminated as provided in this Section,
rent shall be paid up to the day that possession is so taken by public authority
and Landlord shall make an equitable refund of any rent paid by Tenant in
advance.


13.4 Award. Tenant shall not be entitled to and expressly waives all claim to
any condemnation award for any taking, whether whole or partial and whether for
diminution in value of the leasehold or to the fee. Tenant shall have the right
to claim from the condemning party, but not from Landlord, such compensation as
may be recoverable by Tenant in its own right for damages to Tenant’s business
and fixtures to the extent that the same shall not reduce Landlord’s award.


13.5 Definition of Condemnation Proceeding. As used in this Lease the term
“Condemnation Proceeding” means any action or proceeding in which any interest
in the Leased Premises is taken for any public or quasi‑public purpose by any
lawful authority through exercise of eminent domain or right of condemnation or
by purchase or otherwise in lieu thereof.


XIV. LANDLORD’S RIGHTS TO CURE


14.1 General Right. In the event of Landlord’s breach, default, or noncompliance
hereunder, Tenant shall, before exercising any right or remedy available to it,
give Landlord written notice of the claimed breach, default, or noncompliance.
If prior to its giving such notice Tenant has been notified in writing (by way
of Notice of Assignment of Rents and Leases, or otherwise) of the address of a
lender which has furnished any of the financing referred to in Part XV hereof,
concurrently with giving the aforesaid notice to Landlord, Tenant shall, by
certified mail, return receipt requested, transmit a copy thereof to such
lender. For the thirty (30) days following the giving of the notice(s) required
by the foregoing portion of this Section (or such longer period of time as may
be reasonably required to cure a matter which, due to its nature, cannot
reasonably be rectified within thirty (30) days), Landlord shall have the right
to cure the breach, default, or noncompliance involved. If Landlord has failed
to cure a default within said period, any such lender shall have an additional
thirty (30) days within which to cure the same or, if such default cannot be
cured within that period, such additional time as may be necessary if within
such thirty (30) day period said lender has commenced and is diligently pursuing
the actions or remedies necessary to cure the breach default, or noncompliance
involved (including, but not limited to, commencement and prosecution of
proceedings to foreclose or otherwise exercise its rights under its mortgage or
other security instrument, if necessary to effect such cure), in which event
this Lease shall not be terminated by Tenant so long as such actions or remedies
are being diligently pursued by said lender.


14.2 Mechanic’s Liens. Should any mechanic’s or other lien be filed against the
Leased Premises or any part thereof by reason of Tenant’s acts or omissions or
because of a claim against Tenant, Tenant shall cause the same to be canceled
and discharged of record by bond or otherwise within ten (10) days after notice
by Landlord. If Tenant fails to comply with its obligations in the immediately
preceding sentence within such ten (10) day period, Landlord may perform such
obligations at Tenant’s expenses, in which case all of Landlord’s costs and
expenses in discharging shall be immediately due and payable by Tenant and shall
bear interest



--------------------------------------------------------------------------------



at the rate set forth in Section 16.3 hereof. Tenant shall cause any person or
entity directly or indirectly supplying work or materials to Tenant to
acknowledge and agree, and Landlord hereby notifies any such contractor, that:
(a) no agency relationship, whether express or implied, exists between Landlord
and any contractor retained by the Tenant; (b) all construction contracted for
by Tenant is being done for the exclusive benefit of the Tenant; and (c)
Landlord neither has required nor obligated Tenant to make the improvements done
by the contractor.


XV. FINANCING; SUBORDINATION


15.1 Subordination. This Lease is and shall continue to be subordinate to any
mortgage, deed of trust, or other security interest now existing or hereafter
placed on the Landlord’s interest in the Property by a mortgage lender (as
amended, restated, supplemented, or otherwise modified from time to time,
including any refinancing thereof, a “Mortgage”); provided, however, such
subordination is subject to the condition that so long as Tenant continues to
perform all of its obligations under this Lease its tenancy shall remain in full
force and effect notwithstanding Landlord’s default in connection with the
Mortgage concerned or any resulting foreclosure or sale or transfer in lieu of
such proceedings. If requested by a holder of the Mortgage, Tenant agrees at any
time and from time to time to execute and deliver an instrument confirming the
foregoing subordination. If elected by the holder of a Mortgage, this Lease
shall be superior to such Mortgage, in which case Tenant shall execute and
deliver an instrument confirming the same. Tenant shall not subordinate its
interests hereunder or in the Leased Premises to any lien or encumbrance other
than the Mortgages described in and specified pursuant to this Section 15.1
without the prior written consent of Landlord and of the lender interested under
each Mortgage then affecting the Leased Premises. Any such unauthorized
subordination by Tenant shall be void and of no force or effect whatsoever.


15.2 Amendment. Tenant recognizes that Landlord’s ability from time to time to
obtain construction, acquisition, standing, and/or permanent mortgage loan
financing for the Building and/or the Leased Premises may in part be dependent
upon the acceptability of the terms of this Lease to the lender concerned.
Accordingly, Tenant agrees that from time to time it shall, if so requested by
Landlord and if doing so will not substantially and adversely affect Tenant’s
economic interests hereunder, join with Landlord in amending this Lease so as to
meet the needs or requirements of any lender which is considering making or
which has made a loan secured by a Mortgage affecting the Leased Premises.


15.3 Attornment. Any sale, assignment, or transfer of Landlord’s interest under
this Lease or in the Leased Premises including any such disposition resulting
from Landlord’s default under a Mortgage, shall be subject to this Lease. Tenant
shall attorn to Landlord’s successor and assigns and shall recognize such
successor or assigns as Landlord under this Lease, regardless of any rule of law
to the contrary or absence of privity of contract.


15.4 Financial Information. As a condition to Landlord’s acceptance of this
Lease, Tenant shall provide financial information sufficient for Landlord to
verify the financial condition of Tenant. Tenant hereby represents and warrants
that none of such information contains or will contain any untrue statement of
material fact, nor will such information omit any material fact necessary to
make the statements contained therein misleading or unreliable.





--------------------------------------------------------------------------------



XVI. EVENTS OF DEFAULT; REMEDIES OF LANDLORD


16.1 Default by Tenant. Upon the occurrence of any of the following events,
Landlord shall have the remedies set forth in Section 16.2:


(a) Tenant fails to pay any installment of Basic Annual Rent or any other sum
due hereunder within five (5) days after such Rent is due.


(b) Tenant fails to perform any other term, condition, or covenant to be
performed by it pursuant to this Lease within ten (10) days after written notice
that such performance is due shall have been given to Tenant by Landlord or;
provided, if cure of any nonmonetary default would reasonably require more than
ten (10) days to complete, if Tenant fails to commence performance within the
ten (10) day period or, after timely commencing, fails diligently to pursue such
cure to completion but in no event to exceed sixty (60) days.


(c) Tenant or any guarantor of this Lease shall become bankrupt or insolvent or
file any debtor proceedings or have taken against such party in any court
pursuant to state or federal statute, a petition in bankruptcy or insolvency,
reorganization, or appointment of a receiver or trustee; or Tenant petitions for
or enters into a voluntary arrangement under applicable bankruptcy law; or
suffers this Lease to be taken under a writ of execution.


16.2 Remedies. In the event of any default by Tenant hereunder, Landlord may at
any time, without waiving or limiting any other right or remedy available to it,
terminate Tenant’s rights under this Lease by written notice, reenter and take
possession of the Leased Premises by any lawful means (with or without
terminating this Lease), or pursue any other remedy allowed by law. Tenant
agrees to pay to Landlord the cost of recovering possession of the Leased
Premises, all costs of reletting, and all other costs and damages arising out of
Tenant’s default, including attorneys’ fees. Notwithstanding any reentry, the
liability of Tenant for the rent reserved herein shall not be extinguished for
the balance of the Term, and Tenant agrees to compensate Landlord upon demand
for any deficiency arising from reletting the Leased Premises at a lesser rent
than applies under this Lease.


16.3 Past Due Sums. If Tenant fails to pay, when the same is due and payable,
any Basic Annual Rent, or other sum required to be paid by it hereunder, such
unpaid amounts shall bear interest from the due date thereof to the date of
payment at a fluctuating rate equal to two percent (2%) per annum above the
Prime Rate. For purposes of this Lease, “Prime Rate” means the prime rate or
base rate reported in the Money Rates column or section of The Wall Street
Journal as being the prime rate or base rate on corporate loans at large U.S.
money center commercial banks (whether or not such rate has actually been
charged by any such bank). If The Wall Street Journal ceases publication of the
prime rate or the base rate, “Prime Rate” shall mean the rate of interest from
time to time announced by the national bank in the United States doing business
in Utah having the largest asset value as its prime rate or base rate. In
addition thereto, Tenant shall pay a sum of five percent (5%) of such unpaid
amounts of Basic Annual Rent, or other sum to be paid by it hereunder as a
service fee. Notwithstanding the foregoing, however, Landlord’s right concerning
such interest and service fee shall be limited by the maximum amount which may
properly be charged by Landlord for such purposes under applicable law.





--------------------------------------------------------------------------------



XVII. PROVISIONS APPLICABLE AT TERMINATION OF LEASE


17.1 Surrender of Leased Premises. At the expiration of this Lease, except for
changes made by Tenant that were approved by Landlord, Tenant shall surrender
the Leased Premises in the same condition, less reasonable wear and tear, as
they were in upon delivery of possession thereto under this Lease and shall
deliver all keys to Landlord. Before surrendering the Leased Premises, Tenant
shall remove all of its personal property and trade fixtures and such property
or the removal thereof shall in no way damage the Leased Premises, and Tenant
shall be responsible for all costs, expenses and damages incurred in the removal
thereof. If Tenant fails to remove its personal property and fixtures upon the
expiration of this Lease, the same shall be deemed abandoned and shall become
the property of Landlord.


17.2 Holding Over. Any holding over after the expiration of the term hereof or
of any renewal term with the prior written consent of Landlord shall be
construed to be a tenancy from month to month except that Basic Annual Rent
shall be increased to an amount equal to 200% of the then Basic Annual Rent
plus, and in addition to the Basic Annual Rent, all other sums of money as shall
become due and payable by Tenant to Landlord under this Lease and on the terms
herein specified so far as possible. Such month-to-month tenancy shall be
subject to every other term, covenant, and agreement contained in this Lease.
Nothing contained in this Section 17.2 shall be construed as consent by Landlord
to any holding over by Tenant, and Landlord expressly reserves the right to
require Tenant to surrender possession of the Leased Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
The provisions of this Section 17.2 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Leased Premises upon the termination or expiration
of this Lease, in addition to any other liabilities to Landlord accruing
therefrom, Tenant shall protect, defend, indemnify and hold Landlord harmless
from all loss, costs (including reasonable attorneys’ fees) and liability
resulting from such failure, including, without limiting the generality of the
foregoing, any claims made by any succeeding tenant founded upon such failure to
surrender, and any lost profits to Landlord resulting therefrom.


XVIII. ATTORNEYS’ FEES


In the event that at any time during the term of this Lease either Landlord or
Tenant institutes any action or proceeding against the other relating to the
provisions of this Lease or any default hereunder, then the unsuccessful party
in such action or proceeding agrees to reimburse the successful party for the
reasonable expenses of such action including reasonable attorneys’ fees,
incurred therein by the successful party.


XIX. ESTOPPEL CERTIFICATE


19.1 Estoppel Certificate. Tenant shall, within fifteen (15) days after
Landlord’s request, execute and deliver to Landlord a written declaration, in
form and substance similar to Exhibit “D”, plus such additional other
information as Landlord may reasonably request. Landlord’s mortgage lenders
and/or purchasers shall be entitled to rely upon such declaration.





--------------------------------------------------------------------------------



19.2 Effect of Failure to Provide Estoppel Certificate. Tenant’s failure to
furnish any estoppel certificate as required pursuant to Section 19.1 within
fifteen (15) days after request therefor shall be deemed a default hereunder and
moreover, it shall be conclusively presumed that: (a) this Lease is in full
force and effect without modification in accordance with the terms set forth in
the request; (b) that there are no unusual breaches or defaults on the part of
Landlord; and (c) no more than one (1) month’s rent has been paid in advance.


XX. COMMON AREAS


20.1 Definition of Common Areas. “Common Areas” means all areas, space,
equipment, and special services provided for the joint or common use and benefit
of the tenants or occupants of the Building, the Improvements, and Property or
portions thereof, and their employees, agents, servants, patients, customers,
and other invitees (collectively referred to herein as “Occupants”) including,
without limitation, parking, access roads, driveways, retaining walls,
landscaped areas, serviceways, loading docks, pedestrian walks; courts, stairs,
ramps, and sidewalks; common corridors, rooms and restrooms; air‑conditioning,
fan, janitorial, electrical, and telephone rooms or closets; and all other areas
within the Building which are not specified for exclusive use or occupancy by
Landlord or any tenant (whether or not they are leased or occupied).


20.2 License to Use Common Areas. The Common Areas shall be available for the
common use of all Occupants and shall be used and occupied under a revocable
license. If any such license shall be revoked, or if the amount of such areas
shall be changed or diminished, Landlord shall not be subject to any liability
nor shall Tenant be entitled to any compensation or diminution or abatement of
rent nor shall revocation or diminution of such areas be deemed constructive or
actual eviction. All Common Areas shall be subject to the exclusive control and
management of Landlord. Landlord shall have the right (a) to construct,
maintain, and operate lighting and other facilities on all said areas and
improvements; (b) to police the same; (c) to change the area, level, location,
and arrangement of parking areas and other facilities; (d) to restrict parking
by tenants, their officers, agents, and employees; (e) to close all or any
portion of said areas or facilities to such extent as may be legally sufficient
to prevent a dedication thereof or the accrual of any right to any person or the
public therein; and (f) to close temporarily all or any portion of the parking
areas or facilities to discourage non‑occupant parking. Landlord shall operate
and maintain the Common Areas in such manner as Landlord in its discretion shall
determine, shall have full right and authority to employ and discharge all
personnel with respect thereto, and shall have the right, through reasonable
rules, regulations, and/or restrictive covenants promulgated by it from time to
time, to control the use and operation of the Common Areas in order that the
same may occur in a proper and orderly fashion.


20.3 Parking. Automobiles of Tenant and all Occupants (as defined above)
associated with Tenant shall be parked only within parking areas not otherwise
reserved by Landlord. Landlord or its agents shall, without any liability to
Tenant or its Occupants, have the right to cause to be removed any automobile
that may be wrongfully parked in a prohibited or reserved parking area, and
Tenant agrees to indemnify, defend, and hold Landlord harmless from and against
any and all claims, losses, demands, damages and liabilities asserted or arising
with respect to or in connection with any such removal of an automobile. Tenant
shall from time to



--------------------------------------------------------------------------------



time, upon request of Landlord, supply Landlord with a list of license plate
numbers of all automobiles owned by Tenant or its day‑to‑day Occupants.


XXI. SIGNS, AWNINGS, AND CANOPIES


Tenant shall not place or suffer to be placed or maintained on any exterior
door, wall, or window of the Leased Premises, or elsewhere in the Building, any
sign, awning, marquee, decoration, lettering, attachment, or canopy, or
advertising matter or other thing of any kind and will not place or maintain any
decoration, lettering, or advertising matter on the glass of any window or door
of the Leased Premises without first obtaining Landlord’s written approval.
Tenant further agrees to maintain such sign, awning, canopy, decoration,
lettering, advertising matter, or other things, as may be approved, in good
condition and repair at all times. Landlord may, at Tenant’s cost, and without
liability to Tenant, enter the Leased Premises and remove any item erected in
violation of this Section. Landlord may establish rules and regulations
governing the size, type, and design of all signs, decorations, etc., and Tenant
agrees to abide thereby. Landlord shall provide Tenant signage for Tenant’s name
to be located (i) on the building directory in the main lobby, (ii) at the
entrance of Tenant’s suite, all at Landlord’s cost. Furthermore, Tenant shall
have the right to place its signage on the crown of the building. The location
and size of the crown signage shall be reasonably approved by the local
municipality and Landlord prior to fabrication and installation.


XXII. MISCELLANEOUS PROVISIONS


22.1 No Partnership. Nothing contained herein shall be deemed or construed by
the parties hereto, or by any third party, as creating the relationship of
principal and agent, or of partnership, or of joint venture between the parties
hereto, it being understood and agreed that neither the method of computation of
rent nor any other provision contained herein, nor any acts of the parties
hereto, shall be deemed to create any relationship between the parties hereto
other than the relationship of landlord and tenant.


22.2 Force Majeure. Landlord shall be excused for the period of any delay in the
performance of any obligations hereunder when prevented from so doing by cause
or causes beyond Landlord’s control, including, without limitation, labor
disputes, civil commotion, war, governmental regulations or controls, fire or
other casualty, inability to obtain any material or service, or acts of God, or
the acts or omissions of Tenant or the Tenant Related Parties.


22.3 No Waiver. Failure of Landlord to insist upon the strict performance of any
provision or to exercise any option hereunder shall not be deemed a waiver of
such breach. No provision of this Lease shall be deemed to have been waived
unless such waiver be in writing signed by Landlord.


22.4 Notice. Any notice, demand, request, or other instrument which may be or is
required to be given under this Lease shall be delivered in person or sent by
United States certified or registered mail, postage prepaid and shall be
addressed (a) if to Landlord, at the place specified for payment of rent, which
is set forth below, and (b) if to Tenant, either at the Leased Premises or at
any other current address for Tenant which is known to Landlord,



--------------------------------------------------------------------------------



including the address set forth below. Either party may designate such other
address as shall be given by written notice.


Landlord: Traverse Ridge Center III LLC
Attention: Matt Swain
17 E. Winchester St., Suite 200
Murray, Utah 84107
(801) 264-8800


Tenant: [Tenant Name and Address][Tenant Name and Address]




22.5 Captions; Exhibits:


(a) The captions to the Section of this Lease are for convenience of reference
only and shall not be deemed relevant in resolving questions of construction or
interpretation under this Lease.


(b) Exhibits referred to in this Lease, and any addendums and schedules attached
to this Lease shall be deemed to be incorporated in this Lease as though part
thereof.


22.6 Recording. Tenant may not record this Lease or a memorandum thereof without
the written consent of Landlord, which consent shall not be unreasonably
withheld. Landlord, at its option and at any time, may file this Lease for
record with the Recorder of the County in which the Building is located.


22.7 Partial Invalidity. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid, the
remainder of this Lease or the application of such provision to persons or
circumstances other than those as to which it is held invalid shall not be
affected thereby and each provision of this Lease shall be valid and enforced to
the fullest extent permitted by law.


22.8 Broker’s Commissions. Tenant represents and warrants that there are no
claims for brokerage commissions or finder’s fees in connection with this Lease
and agrees to indemnify Landlord against and hold it harmless from all
liabilities arising from such claims, including any attorneys’ fees connected
therewith excepting those due to CBRE and Colliers as outlined in a separate
listing agreement between CBRE and Landlord.


22.9 Tenant Defined; Use of Pronouns. The word “Tenant” shall be deemed and
taken to mean each and every person or party executing this document as a Tenant
herein. If there is more than one person or organization set forth on the
signature line as Tenant, their liability hereunder shall be joint and several.
If there is more than one Tenant, any notice required or permitted by the terms
of this Lease may be given by or to any one thereof, and shall have the same
force and effect as if given by or to all thereof. The use of the neuter
singular pronoun to refer to Landlord or Tenant shall be deemed a proper
reference even though Landlord or Tenant may be an individual, a partnership, a
corporation, or a group of two or more individuals or corporations. The
necessary grammatical changes required to make the provisions



--------------------------------------------------------------------------------



of this Lease apply in the plural sense where there is more than one Landlord or
Tenant and to corporations, associations, partnerships, or individuals, males or
females, shall in all instances be assumed as though in each case fully
expressed.


22.10 Provisions Binding, Etc. Except as otherwise expressly set forth herein
including, specifically and without limitation, Section 9, all provisions herein
shall be binding upon and shall inure to the benefit of the parties, their legal
representative, heirs, successors, and assigns. Each provision to be performed
by Tenant shall be construed to be both a covenant and a condition, and if there
shall be more than one Tenant, they shall all be bound, jointly and severally,
by such provisions. In the event of any sale or assignment (except for purposes
of security or collateral) by Landlord of the Building, the Leased Premises, or
this Lease, Landlord shall, from and after the Commencement Date (irrespective
of when such sale or assignment occurs), be entirely relieved of all of its
obligations hereunder. Nothing set forth herein shall require Landlord to obtain
Tenant’s consent to any assignment, transfer or other encumbrance of any of
Landlord’s interest in the Property, the Leased Premises, the Improvements or
the Common Areas.


22.11 Entire Agreement, Etc. This Lease and the Exhibits, Riders, and/or
Addenda, if any, attached hereto, constitute the entire agreement between the
parties. Any guaranty attached hereto is an integral part of this Lease and
constitutes consideration given to Landlord to enter in this Lease. Any prior
conversations or writings are merged herein and extinguished. No subsequent
amendment to this Lease shall be binding upon Landlord or Tenant unless reduced
to writing and signed. Submission of this Lease for examination does not
constitute an option for the Leased Premises and becomes effective as a lease
only upon execution and delivery thereof by Landlord to Tenant. If any provision
contained in the rider or addenda is inconsistent with a provision in the body
of this Lease, the provision contained in said rider or addenda shall control.
It is hereby agreed that this Lease contains no restrictive covenants or
exclusives in favor of Tenant. The captions and Section numbers appearing herein
are inserted only as a matter of convenience and are not intended to define,
limit, construe, or describe the scope or intent of any Section or paragraph.


22.12 Governing Law. The interpretation of this Lease shall be governed by the
laws of the State of Utah. Tenant hereby expressly and irrevocably agrees that
Landlord may bring any action or claim to enforce the provisions of this Lease
in the State of Utah, County of Salt Lake or County of Utah, and Tenant
irrevocably consents to personal jurisdiction in the State of Utah for the
purposes of any such action or claim. Tenant further irrevocably consents to
service of process in accordance with the provisions of the laws of the State of
Utah. Nothing herein shall be deemed to preclude or prevent Landlord from
bringing any action or claim to enforce the provisions of this Lease in any
other appropriate place or forum.


22.13 Recourse by Tenant. Anything in this Lease to the contrary
notwithstanding, Tenant agrees that it shall look solely to the estate and
property of Landlord in the land, Buildings and Improvements thereto, and
subject to prior rights of any mortgagee, for the collection of any judgment (or
other judicial process) requiring the payment of money by Landlord in the event
of any default or breach by Landlord with respect to any of the terms,
covenants, and conditions of this Lease to be observed and/or performed by
Landlord, and no



--------------------------------------------------------------------------------



other assets of Landlord or any of its partners, shareholders, successors, or
assigns shall be subject to levy, execution, or other procedures for the
satisfaction of Tenant’s remedies.


22.14 Rules and Regulations. Tenant and the Tenants Related Parties shall
faithfully observe and comply with all of the rules and regulations set forth on
the attached Exhibit G, and Landlord may from time to time reasonably amend,
modify or make additions to or deletions from such rules and regulations. Such
amendments, modifications, additions and deletions shall be effective on notice
to Tenant. On any breach of any of such rules and regulations, Landlord may
exercise any or all of the remedies provided in this Lease on a default by
Tenant under this Lease and may, in addition, exercise any remedies available at
law or in equity including the right to enjoin any breach of such rules and
regulations. Landlord shall not be responsible to Tenant for the failure of any
other tenant or person to observe any such rules and regulations.


22.15 Tenant’s Representations and Warranties. Tenant represent and warrants to
Landlord as follows:


(a) Tenant is duly organized and validly existing under the laws of the state of
its formation and has full power and authority to enter into this Lease, without
the consent, joinder or approval of any other person or entity, including,
without limitation, any mortgagee(s). This Lease has been validly executed and
delivered by Tenant and constitutes the legal, valid and binding obligations of
Tenant, enforceable against Tenant in accordance with its terms.


(b) Tenant is not a party to any agreement or litigation which could adversely
affect the ability of Tenant to perform its obligations under this Lease or
which would constitute a default on the part of Tenant under this Lease, or
otherwise materially adversely affect Landlord’s rights or entitlements under
this Lease.


22.15 No Construction Against Preparer. This Lease has been prepared by Landlord
and its professional advisors and reviewed by Tenant and its professional
advisors. Landlord, Tenant and their separate advisors believe that this Lease
is the product of their joint efforts, that it expresses their agreement, and
that it should not be interpreted in favor of either Landlord or Tenant or
against either Landlord or Tenant merely because of their efforts in its
preparation.


22.16 Number and Gender. The terms “Landlord” and “Tenant,” wherever used
herein, shall be applicable to one or more persons or entities, as the case may
be, and the singular shall include the plural and the neuter shall include the
masculine and feminine and, if there be more than one person or entity with
respect to either party, the obligations hereof of such party shall be joint and
several.


22.17 Counterparts. This Lease may be executed and delivered in counterparts for
the convenience of the parties, each of which shall be deemed an original and
all of which, when taken together, shall constitute one and the same agreement.


22.18 Waiver of Trial by Jury. Landlord and Tenant hereby waive trial by jury in
any action, proceeding or counterclaim brought by either against the other, upon
any



--------------------------------------------------------------------------------



matters whatsoever arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Leased Premises, and/or any claim of injury or
damage.


22.19 Merger. If both Landlord’s and Tenant’s estates in the Leased Premises
have both become vested in the same owner, this Lease shall nevertheless not be
terminated by application of a doctrine of merger unless agreed in writing by
Landlord, Tenant and any holder of a Mortgage.


[22.20 Space Planning. Landlord shall provide at Landlord’s cost an initial
space plan for the Premises and one revision thereto. Landlord’s architect shall
coordinate with Tenant’s design team in producing and delivering this space
plan.


22.21 Right of First Refusal. Subject to Landlord’s requirements to extend any
rights to other tenants in the Building under leases executed prior to and
therefore having superior priority to a Right of First Refusal, Tenant shall
have a continuing Right of First Refusal for, up to a full floor, and not less
than 5,000 rentable square feet, located on the 5th or 8th floor (the “ROFR
Space”) when such space becomes available for lease in the Building. If any ROFR
Space becomes available, Landlord shall notify Tenant, in writing, of the
availability of the ROFR Space and Tenant shall have five (5) business days to
notify Landlord, in writing, that Tenant desires to lease the ROFR Space. If the
ROFR notices is submitted to Tenant within the first two (2) years of the Term,
the Basic Annual Rent, Lease expiration, Tenant Improvement Allowance and other
concessions for the ROFR space shall be the same as for the Premises on a pro
rata basis.


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the date
first set forth above.




LANDLORD: Traverse Ridge Center III,
a Utah limited liability company by its manager
L.H. Perry Investments, LLC
a Utah limited liability company


By: _/s/ William O. Perry, IV
Name: William O. Perry, IV
Title: Manager






TENANT: LifeVantage Corporation,
a Delaware corporation






By: /s/ Charles J.Wach_________________
Name: Charles J. Wach_________________
Its: C.O.O___________________________











--------------------------------------------------------------------------------



NOTARY


STATE OF UTAH )
) ss
COUNTY OF SALT LAKE )


On this______ day of _____________________, 20___, personally appeared before me
William O. Perry, IV, who duly acknowledged to me that he executed the foregoing
Lease as manager of the Manager of Traverse Ridge Center III LLC, a Utah limited
liability company.




My commission Expires:
Notary Public
_____________________ Residing at SALT LAKE COUNTY












STATE OF )
) ss
COUNTY OF )


On this____ day of __________________________, 20____, personally appeared
before me, _________________________________, who duly acknowledged to me that
s/he executed the foregoing Lease as a ________________________ of [TENANT
NAME][TENANT NAME].




My Commission Expires:
Notary Public
_____________________ Residing at











--------------------------------------------------------------------------------





 EXHIBIT “A”


LEGAL DESCRIPTION OF PROPERTY


descriptionofproperty1.jpg [descriptionofproperty1.jpg]





































--------------------------------------------------------------------------------



EXHIBIT “B”


PLANS OF LEASED PREMISES




6th and 7th Floors


EXHIBIT “B” TO BE PROVIDED FOLLOWING COMPLETION OF ARCHITECTURAL CONCEPTUAL
DRAWINGS.















































































--------------------------------------------------------------------------------



EXHIBIT “C”


   WORK LETTER


CONSTRUCTION AND/OR FINISHING OF
IMPROVEMENTS TO LEASED PREMISES


In accordance with the provisions of the body of the Lease to which this Exhibit
“C” is attached, the improvements to the Leased Premises shall be constructed
and/or finished (as the case may be) in the manner described, and upon all of
the terms and conditions contained in the following portion of this Exhibit “C”.
The obligations to construct the Leased Premises in this Exhibit “C” shall meet
or exceed the minimum Building standard finishes described in Exhibit “F”.


I. GENERAL DESCRIPTION OF WORK:


A. LANDLORD’S CONSTRUCTION OBLIGATION: “Landlord’s Construction Obligation”
respecting improvements to the Leased Premises shall consist of the following
described items or elements of work (where more than one type of material,
structure, or method is indicated, Landlord shall have the option of selecting
or employing any thereof):


1. STRUCTURAL:


(a) Frame: The building shall be of steel or concrete frame, reinforced
concrete, or bearing wall construction designed in accordance with the
applicable building code.


(b) Exterior Walls: Insulated exterior walls of the building shall be of
masonry, concrete, or such other material(s) as may be selected by Landlord’s
architect.


Floor: Floor shall be of concrete slab.


(d) Structural Coring: Tenant shall have the right to core floors for purposes
of power/data/infrastructure within the Premises, subject to Landlord review of
the location and Tenant performing an X ray of the slab and receiving approval
from Landlord’s structural engineer. Tenant shall have the right to access
certain utilities from the floor below the Premises with after first receiving
approval from Landlord to access the level below.




2. BASE BUILDING: Landlord shall provide Tenant the following as part of the
base building shell and parking: landscaping, site identification, toilets,
stairwells, elevators, mechanical rooms, and janitorial closets on Leased
Premises floors.
(a) Vertical Penetrations: All vertical penetrations shall be sealed and
fireproofed.


(b) Building Fire Alarm System: Connection point shall be installed on the floor
for the fire alarm system. The complete core fire detection system shall be
installed, operating and tested in accordance with NFPA requirements.




3. UTILITIES:





--------------------------------------------------------------------------------



(a) Water and Sewer: Water and sewer service shall be furnished to the toilet
rooms on the floors of the Leased Premises.


(b) Electricity: Electrical service shall be provided to a main distribution
panel in an electrical room on each floor of the Building.


4. HEATING, AIR CONDITIONING, AND SPRINKLERS:


(a) Air Conditioning and Heating: HVAC trunk lines shall be provided to the
floor area. No distribution or controls shall be provided by Landlord.


(b) Sprinklers: Automatic sprinkler system, if and to the extent required by the
applicable code, shall be installed in the Building.


B. TENANT’S CONSTRUCTION OBLIGATION: The work to be performed by Landlord in
satisfying its obligations respecting construction improvements to the Leased
Premises shall be limited to that described in the foregoing Section. All other
items or elements of work shall be provided by Tenant at Tenant’s expense. Such
other work shall constitute “Tenant’s Construction Obligations” respecting
improvements to the Leased Premises and shall include, but not necessarily be
limited to, the purchase, installation, and/or performance (as the case may be)
of the following described items or elements of work:


1. Electric Fixtures and Equipment: All electrical work and distribution from
the panel provided in an electrical room on each floor of the Building. Tenant
shall be obligated to install metering devices compatible to the Building
electrical controls.


2. Telephone: All arrangements for telephone service and all conduits for
telephone wires in the Leased Premises.


3. Utility Meters: All meters necessary to separately measure electricity,
water, and gas consumption in the Leased Premises.


4. Walls: All interior partitioning and drywall on all party or the walls
surrounding the Leased Premises, including the interior of the exterior wall of
the Building.


5. Doors: All interior doors and door frames, sidelights, signage, and hardware,
all of which shall be a Building standard as directed by Landlord.


6. Floor Covering: All floor covering and floor materials other than concrete.


7. Alarm System: Any alarm systems or other protective devices including by not
limited to fire and security systems. Any alarm systems to be installed shall be
compatible with all other Building systems.


8. Demising Walls: Demising walls (i.e., walls dividing the Leased Premises from
areas, if any, in the same building occupied by other lessees) shall be of metal
frame, steel stud, or masonry.


9. Special Plumbing and Water Heater: All extra plumbing (either roughing‑in or
fixtures) required for Tenant’s special needs and any water heater required.





--------------------------------------------------------------------------------



10. Special Ventilation: All ventilation and related equipment not installed
under Landlord’s Construction Obligation.


11. Special Equipment: All special equipment such as conveyors, lifts, etc.


12. Painting: All interior painting.


13. Ceiling: The following shall be furnished and installed: suspended type
ceiling using pre‑formed panels; drywall blown acoustical tile ceilings; light
coves and specially hung or furred ceiling.


14. Heating and Air Conditioning: All ducting distribution and controls
including but not limited to, VAV boxes, exhaust fans, heating and cooling
boxes, and/or Tenant specialty items. All heating, ventilation, and air
conditioning controls installed by Tenant shall be compatible to Building
heating, ventilation, and air conditioning controls.


15. Sprinklers: Tenant shall be responsible to modify the Building automatic
sprinkler system and to install and/or modify sprinklers in the Leased Premises,
if and to the extent required by the applicable code, in order to complete
Tenant’s Construction Obligations.


II. PLANS


A. LANDLORD’S PLANS: To the extent that the same has not heretofore occurred,
Landlord shall furnish, construct and install the items and elements comprising
Landlord’s Construction Obligation substantially in accordance with the plans,
specifications, and working drawings applicable thereto (hereinafter referred to
as “Landlord’s Plans”) prepared by Landlord’s architectural firm as Landlord’s
Plans may be changed or modified from time to time.


B. TENANT’S PLANS: Landlord and Tenant shall collaborate in preparation of
complete plans and specifications (hereinafter referred to as “Tenant’s Plans”)
detailing the item and elements comprising Landlord’s Construction Obligation
and Tenant’s Plans. Tenant shall then proceed promptly to prepare Tenant’s Plans
and shall submit the Tenant’s Plans to Landlord for written approval (not to be
unreasonably withheld.) The approval by Landlord of Tenant’s plans for work to
be performed on the Leased Premises, whether by Landlord or Tenant, shall in no
way create any responsibility or liability on the part of Landlord for their
completeness, design sufficiency or compliance with any and all laws, rules and
regulations of federal, state, county and municipal agencies or authorities. Any
objections by Landlord and the reason therefore shall be given to Tenant’s Plans
as proposed. If Tenant fails within forty‑five (45) days after receiving the
necessary information from Landlord to furnish to Landlord Tenant’s Plans as
proposed, Landlord shall have the right to terminate the Lease upon written
notice to Tenant (without prejudice to any right Landlord may have against
Tenant for damages arising out of Tenant’s failure).


C. TEST FIT PLANS. Each of Landlord and Tenant acknowledges its approval of the
test fit plans attached to this Lease as Exhibit K.


III. CONSTRUCTION


A. COMPLETION BY LANDLORD: All of the items or elements of work entering into
Landlord’s Construction Obligation shall be furnished, constructed, and
installed substantially in accordance with those portions of Tenant’s Plans
applicable thereto. Tenant



--------------------------------------------------------------------------------



agrees that by entering into possession of the Leased Premises pursuant to the
following Section B Tenant will have thereby accepted all of the construction
work performed by Landlord and will have thereby accepted the Leased Premises in
their then condition and hereby waives any claim against Landlord thereafter
arising out of the condition of improvements to the Leased Premises, the
Building, the Common Areas, or the Improvements. Landlord shall not be liable
for any latent, patent, or observable defects in such improvements after such
acceptance by Tenant. Landlord does, however, warrant the work performed
hereunder by Landlord against latent defects discovered at any time during the
one (1) year period following the time of such acceptance by Tenant.


B. CONSTRUCTION BY TENANT: Following the Substantial Completion Date, Tenant
shall promptly commence and thereafter shall diligently pursue to completion all
of the matters entering into Tenant’s Construction Obligations and such matters
shall be performed or accomplished in accordance with the applicable law, in a
good and workmanlike manner, by contractors approved in writing by Landlord, and
in such manner as to maintain harmonious and suitable labor relations and
working conditions. Tenant shall timely obtain all licenses or permits required
for the work performed by Tenant.


Tenant shall, at Landlord’s request, furnish Landlord with a bond or bonds
assuring payment to all those furnishing labor, materials, or services in
connection with Tenant’s Construction Obligations. Any work or change which
Tenant desires to accomplish and which is not reflected by Tenant’s Plans shall
be subject to Landlord’s prior written approval (not to be unreasonably
withheld). Upon completion of Tenant’s Construction Obligations, Tenant shall
furnish to Landlord a complete set of “as built” plans and specifications for
the items and elements entering into Tenant’s Construction Obligations.


C. INTERRELATIONSHIP OF WORK: In performing the Tenant’s Construction
Obligations, Tenant shall comply with all directions of Landlord or Landlord’s
contractor so as to coordinate its construction activities with those being
pursued by others (whether on the Leased Premises or elsewhere in the Building,
and whether by Landlord or by other tenants). Any improvements or items of
equipment installed by Tenant which are to be visible from outside of the Leased
Premises shall be finish painted by Tenant in accordance with Landlord’s
standard paint schedule. All work performed by Tenant shall leave Landlord’s
structure as strong or stronger than original design and with finishes
unimpaired. Any roofing or flashing work accomplished by Tenant shall conform to
original work and shall be performed at Tenant’s expense by Landlord’s roofing
subcontractor who installed the original roof. Either party hereto may examine
and inspect the work of the other at any reasonable time and shall promptly give
notice of any observed defects.


1. ROOF PENETRATIONS: Tenant agrees that neither it nor its contractors or
employees will, during the construction of the Leased Premises or at any time
during the term of this Lease, make or cause to be made in the roof of the
Leased Premises any penetration whatsoever without first obtaining the prior
written approval from Landlord. Tenant acknowledges that Landlord may require
Tenant to use Landlord’s designated roofing contractor to perform or supervise
any roof cuts or penetrations to which Landlord may agree or give its consent.


In the event Tenant fails to observe this condition, Landlord may hire a roofing
contractor of its choice to inspect any penetrations in the roofing material
over the Leased Premises and to perform any needed modifications or corrections
to the roof surface or its components in order to preserve the integrity of the
roof structure. Landlord may bill Tenant for the expenses of any such roof
inspection and/or repairs, plus a 20% overhead fee for such work.



--------------------------------------------------------------------------------



Tenant agrees to pay for said inspection and/or repairs immediately upon
presentation of said invoice.


2. HEATING/VENTILATING/AIR CONDITIONING DISTRIBUTION AND CONTROL WORK: In order
to insure that the rooftop mechanical equipment, originally provided by
Landlord, will work efficiently and effectively to provide the specified
heating, ventilating and/or cooling to the Leased Premises, Tenant agrees and
covenants that prior to its installation of any duct work, distribution
equipment, controls or other related components of the mechanical system, it
will first obtain from Landlord or from Landlord’s designated mechanical
contractor, written approval of its plans for same.


D. PAYMENT: Landlord shall furnish, construct, and complete all of the matters
entering into Landlord’s Construction Obligation at its own cost and expense;
Tenant shall furnish, construct and complete all of the matters entering
Tenant’s Construction Obligations at its own cost and expense. All fees of
Tenant’s architect or engineer shall be paid by Tenant. All government,
municipal, and/or city fees shall be paid by Tenant. This Tenant Finish
Allowance shall be provided in accordance with the following conditions:


1. Prior to commencing Tenant’s Construction Obligations, Tenant may elect to
receive the Tenant Finish Allowance on a “work in progress basis” by providing
Landlord written notice of such election. In the event Tenant has made the
foregoing election Landlord shall release the Available Tenant Improvement
Allowance (as defined below) to Tenant upon satisfaction of the following
conditions, as determined by Landlord in its sole discretion:


(a) No default or event which with the giving of notice or passage of time or
both would constitute a default under the Lease shall exist;


(b) Tenant shall deliver to Landlord a certificate from the architect and
contractor certifying (a) the percentage of the Tenant’s Construction
Obligations which have then been completed to date (the “Completion
Percentage”), (b) an estimate of the amount of all costs and expenses required
to complete the Tenant’s Construction Obligations (the “Remaining Costs”), and
(c) the identification of suppliers, materialmen, contractors and subcontractors
which have performed the Tenant’s Construction Obligations or have supplied
materials in connection with the Tenant’s Construction Obligations to date;


(c) Tenant shall deliver to Landlord (i) conditional lien waiver’s (conditioned
only on payment) from all suppliers, materialmen, contractors and subcontractors
which have performed the Tenant’s Construction Obligations or have supplied
materials in connection with the Tenant’s Construction Obligations and (ii)
unconditional lien waivers from all suppliers, materialmen, contractors and
subcontractors which have performed the Tenant’s Construction Obligations or
have supplied materials in connection with the Tenant’s Construction Obligations
and for which Tenant has previously submitted a conditional lien waiver pursuant
to clause (i) above in connection with a previous draw on the Available Tenant
Improvement Allowance;


(d) No event of force majeure or other event or condition shall exist which
permits or requires Tenant or any contractor, subcontractor, materialmen or
supplier to cancel, suspend or terminate its performance of the Tenant’s
Construction Obligations;





--------------------------------------------------------------------------------



(e) Tenant shall deliver a certification to Landlord that (a) all mechanics
liens have been (and upon payment of amounts from Available Tenant Improvement
Allowance, will be) released and discharged (b) all contracts entered into in
connection with the Tenant’s Construction Obligations are in full force and
effect and have not been modified, and (c) Tenant has sufficient funds to pay
for all of the Remaining Costs (less any unpaid Tenant Finish Allowance);


(f) Prior to commencing the construction of the Tenant’s Construction
Obligations, Tenant shall have delivered to Landlord all contracts entered into
in connection with the performance of the Tenant’s Construction Obligations; and


(g) Tenant shall deliver to Landlord all invoices for which Tenant is requesting
payment and such invoices shall be issued under the contracts provided to
Landlord pursuant to paragraph 6 above.


For purposes hereof, the Available Tenant Improvement Allowance shall mean the
sum of (a) the Tenant Finish Allowance multiplied by the Completion Percentage,
less (b) any portion of the Tenant Finish Allowance previously paid to Tenant
pursuant to the provisions hereof, less, (c) a retainage of five percent (5%) of
the amounts payable to Tenant pursuant to the foregoing provisions (the
“Retainage”). All expenses arising by reason of Tenant’s Construction
Obligations in excess of this aggregate amount of the Tenant Finish Allowance
shall be borne exclusively by the Tenant. In no event shall personal property be
included as part of the Tenant Finish Allowance.


The Retainage shall be paid in full to Tenant upon satisfaction of the following
conditions:


(w) All items of work specifically listed or implied under Tenant’s Construction
Obligations shall be certified complete by Tenant and Tenant’s Architect;


(x) All final invoices with the necessary certification shall be forwarded to
the Landlord for consideration and payment;


(y) If such work is found to be complete as certified, Landlord shall remit to
Tenant a total amount due within thirty (30) days.


(z) Landlord shall not be obligated to remit any payment prior to its receipt of
the following documents: (i) a Certificate of Occupancy from the municipality
involved, (ii) a signed copy of Exhibit “D” and Exhibit “E” of this Lease or an
equivalent document provided by Landlord and as required by lender, (iii) a copy
of insurance certificates evidencing the insurance required to be maintained by
Tenant pursuant to Section 10 of this Lease, and (iv) all copies of necessary
lien waivers involved with any general or subcontractors involved with Tenant’s
Construction Obligations.


2. In the event Tenant has not elected to receive the Tenant Finish Allowance
pursuant to Paragraph 1 above, the Tenant Finish Allowance shall be distributed
upon satisfaction of the following conditions, as determined by Landlord in it
sole discretion:





--------------------------------------------------------------------------------



(a) All items of work specifically listed or implied under Tenant’s Construction
Obligations shall be certified complete by Tenant;


(b) All final invoices with the necessary certification shall be forwarded to
the Landlord for consideration and payment;


(c) If such work is found to be complete as certified, Landlord shall remit to
Tenant, a total amount due within thirty (30) days.


(d) Landlord shall not be obligated to remit any payment prior to its receipt of
the following documents: (i) a Certificate of Occupancy from the municipality
involved, (ii) a signed copy of Exhibit “D” and Exhibit “E” of this Lease or an
equivalent document provided by Landlord and as required by lender, (iii) a copy
of insurance certificates evidencing the insurance required to be maintained by
Tenant pursuant to Section 10 of this Lease, and (iv) all copies of necessary
lien waivers involved with any general or subcontractors involved with Tenant’s
Construction Obligations.


(e) No default or event which with the giving of notice or passage of time or
both would constitute a default under the Lease shall exist.


3. Notwithstanding the foregoing to the contrary, all expenses arising by reason
of Tenant’s Construction Obligations in excess of the Tenant Finish Allowance
shall be borne exclusively by Tenant. No personal property shall be included as
part of the Tenant Finish Allowance.













































--------------------------------------------------------------------------------



EXHIBIT “D”


ACKNOWLEDGMENT OF COMMENCEMENT DATE
AND TENANT ESTOPPEL CERTIFICATE




TO: DATE:






RE:




Gentlemen:


The undersigned, as Tenant, has been advised that the Lease has been or will be
assigned to you as a result of your financing of the above‑referenced property,
and as an inducement therefor hereby confirms the following:


1. That it has accepted possession and is in full occupancy of the Leased
Premises, that the Lease is in full force and effect, that Tenant has received
no notice of any default of any of its obligations under the Lease, and that the
Lease Commencement Date is _______________________________________.


2. That the improvements and space required to be furnished according to the
Lease have been completed and paid for in all respects, and that to the best of
its knowledge, Landlord has fulfilled all of its duties under the terms,
covenants and obligations of the Lease and is not currently in default
thereunder.


3. That the Lease has not been modified, altered, or amended, and represents the
entire agreement of the parties, except as follows:


__________________________________________________________________
__________________________________________________________________
__________________________________________________________________
__________________________________________________________________


4. That there are no offsets, counterclaims or credits against rentals, nor have
rentals been prepaid or forgiven, except as provided by the terms of the Lease.


5. That said rental payments commenced or will commence to accrue on
_____________, and the Lease term expires ___________________________. The
amount of the security deposit and all other deposits paid to Landlord is
$__________________.


6. That Tenant has no actual notice of a prior assignment, hypothecation or
pledge of rents of the Lease, except: __________________________________________
_________________________________________________________________________________________________.


7. That this letter shall inure to your benefit and to the benefit of your
successors and assigns, and shall be binding upon Tenant and Tenant’s heirs,
personal representatives,



--------------------------------------------------------------------------------



successors and assigns. This letter shall not be deemed to alter or modify any
of the terms, covenants or obligations of the Lease.


The above statements are made with the understanding that you will rely on them
in connection with the purchase of the above‑referenced property.


Very truly yours,




_________________________________________




Date of Signature: _____________ By: ______________________________________






EXHIBIT “E”
Reserved

































































--------------------------------------------------------------------------------



EXHIBIT “F”


BUILDING STANDARD FINISHES




A.Tenant Minimum Design Criteria
Unless Tenant’s Lease Agreement states otherwise, Tenant, at its sole cost and
expense, shall provide all improvements to the Premise necessary or desirable to
render the Premises suitable for Tenant’s use. The Tenant’s improvements shall
be completed in conformance with all governing codes and standards as well as
the Base Building plans and specifications. Tenant improvements shall include
the following described systems and components, the quality of which shall be
equal to or greater than those set forth below. Tenant Contractor must perform
the work in strict accordance to the guidelines within this Tenant Design Manual
while adhering to all instructions within the Construction Documents. It is the
responsibility of the Tenant Contractor to notify the Landlord immediately
should there be any conflict between the architectural and MEP drawings and the
Tenant Construction Manual.


A.Architectural Work and Finishes


1.Minimum Building Standard Materials for Tenant Improvements
•Wall Construction:
No perimeter walls shall be affixed to the window mullion system.
Interior Partitions:
Height: Built to underside of ceiling system
Metal Stud: 3-5/8”
Spacing: 16” on center Gypsum Board: 5/8” thick, one layer on each side of metal
studs
Sound Batting: None
Finish: 2 coats of latex paint, eggshell finish, over primer.
Air Return: Air transfer above ceiling will be required to maintain proper
air-flow for building mechanical system
Tenant Demising Walls:
Height: Built to underside of concrete deck
Metal Stud: 3-5/8”
Spacing: 16” on center Gypsum Board: 5/8” thick, one layer on each side of metal
studs
Sound Batting: 3-5/8” sound attenuation blanket
Finish: 2 coats of latex paint, eggshell finish after primer.
Air Return: Air transfer above ceiling will be required to maintain proper
air-flow for building mechanical system
Common Area Corridor Walls:
Height: Built to underside of concrete deck
Metal Stud: 3-5/8” (by Landlord)
Spacing: 16” on center
Gypsum Board: 5/8” thick, one layer on corridor side of wall (by Landlord).
Tenant will be responsible for one layer 5/8” thick on tenant side.



--------------------------------------------------------------------------------



Sound Batting: 3-5/8” sound attenuation blanket (by Landlord)
Finish: 2 coats of latex paint, eggshell finish. Corridor side of the wall will
be finished by Landlord; tenant will be responsible for finish work on tenant
side of the wall.
Air Return: Air transfer above ceiling will be required to maintain proper
air-flow for building mechanical system
Exterior Surround Walls:
Height: Built 6” above ceiling system
Metal Stud: 2-1/2” (by Landlord)
Spacing: 16” on center
Gypsum Board: 5/8” thick, one layer on stud framing.
Sound Batting: None
Finish: 2 coats of latex paint, eggshell finish


All columns will be left as exposed concrete unless Tenant’s Lease Agreement
states otherwise.
Dry wall wrap seal on exterior walls.


•Paint:
Gliddon Lifemaster 2000 Low VOC 9 or equivalent), Eggshell finish on walls.
•Doors:


Tenant Interior Doors Standard:
Size: 3’-0” wide by 8’ tall by 1- ¾” thick
Face: Building Standard
Finish: Building standard
Core: Solid core


Building preference will be to have tenant doors match the building standard
color. However, tenants will be able to select an alternate color if desired.


Tenant interior Hardware Standard:
Manufacturer: Schlage AL-Series
Style: 06
Finish: 626 (satin chrome)
Type: Passage Set


Card reader systems will be required to interface with the building card reader
system and building fire alarm system. The cost associated with controlled
access shall be the sole cost of the Tenant.


Tenant Entry Door Standard:
Size: 3’ wide by 8’ tall by 1-3/4” thick
Face: Building Standard
Finish: Building standard
Core: Solid core
Frame: Hollow Metal
Sidelite: 18” wide tempered glass, full height.
Closers: TBD





--------------------------------------------------------------------------------



Tenant entry door will be building standard color and finish.


•Ceiling:
Ceilings shall be of the accessible type. Suspension systems for all ceiling
types shall be metal. All ceiling plenum areas shall be readily accessible at
all locations. Any deviations from this requirement must be requested by tenant
and is subject to prior written approval of Landlord.
Type: Acoustical Lay-In Ceiling
Manufacturer: CertainTeed
Grid System: TBD
Ceiling Tile: Trim Edge (square)15/16” Grid
Size: 2’ X 2’
Height:
Private office: 9’ above finished floor
Conference space: 10’ above finished floor
General use space: 9’ above finished floor
•Flooring:
Provide waterproofing protection in all areas that require floor drains, such as
toilet, ice maker and shower areas.


Tenant’s contractor is responsible for floating floors in preparation for all
floor coverings. Tenants Contractor shall field verify the flatness of the floor
area receiving floor coverings during bid process.


General Spaces (including reception, open office areas, conference rooms,
offices et.):
Carpet: Shaw broadloom
Pile weight: 24 oz.
Style: At Tenants discretion but approved by Landlord
Backing: classicbac
Secondary Spaces (including break rooms, storage rooms, and work/copy areas):
Sealed Concrete: TBD


•Wall Base:


At Carpet
Rubber Base: Roppe Pinnacle
Height: 3-1/2”
Profile: Straight
Color: As selected by Tenant and approved by Landlord
At stained concrete
Rubber Base: Roppe Pinnacle
Height: 3-1/2”
Profile: Coved
Color: As selected by Tenant and approved by Landlord





--------------------------------------------------------------------------------



•Window Coverings: (Tenant’s expense)
Manufacturer: Hunter Douglas
Color: TBD
Controls: Manual
Type: 1” Aluminum Horizontal
•Cabinets:
Manufacturer:
Style:
Finish:
Type:


Location and quantity of cabinets provided by Landlord shall be determined
within the Lease Agreement. All cabinets and their installation shall be the
sole expense of the Tenant.


•Fire Protection:


Sprinkler System: Fire Sprinklers will be provided to upright heads above
ceiling system.


Tenant will extend sprinkler system to semi-recessed heads located in an area no
closer than 6 inches of ceiling grid.


Sprinkler heads shall be located in the center of the 2X2 ceiling tiles.


Fire Alarm: Fire Alarm System is to be purchased by Tenant as part of the build
out cost and installed by Landlords contracted vendor in accordance with local
codes.


Coordination and final connection to building fire alarm system shall be by the
building fire alarm contractor.




Electrical:
•Standard Office
Lighting:
-(2) building standard 2x4 troffer fixture
-(1) wall occupancy sensor


Power redundancy:
-(2) duplex receptacle
-(1) Data Stub (3/4” conduit stubbed to accessible ceiling for data)






•Conference Rooms
Lighting:
-Building standard 2x4 troffer fixtures over table
-Building standard recessed cans around perimeter



--------------------------------------------------------------------------------



-Standard single pole switch for 2x4 fixture
-Slide dimmer for building standard recessed cans


Power:
- (2) duplex receptacle
- (1) Power/Data floor box under conference room
- (1) Data Stub for Television
•Open Area
Lighting:
-Building Standard 2x4 as needed
-Standard switches to control lighting for grouped areas


•Power
-Convenience receptacles as approved by Landlord
- Workstation Furniture
- Junction box in accessible ceiling
- Wall power/data rough in for workstation furniture
- Furniture feed floor boxes


•Break Room
Lighting:
-building standard 2x4 troffer fixture
-wall occupancy sensor


Power:
-(1) Fridge receptacle
-(2) Microwave receptacle
-(1) Disposal receptacle with switch
-(2) above counter backsplash GFCI receptacles
-(1) Receptacle/Data stub for TV
Note vending machines require dedicated circuit and are not standard


•Reception
Lighting:
-Building Standard pendant lights over reception desk
-Building Standard 2x4 as needed


Power:
-Wall duplex receptacle to feed reception desk
-Wall data stub for reception desk


•Server Room
Lighting:
-Building Standard 2x4 as needed
- (1) Wall Occupancy sensor


Power:



--------------------------------------------------------------------------------



-(1) dedicated 20A outlet for equipment
-(1) duplex receptacle
-(1) TTB plywood backboard


Note: Server rooms requirements are not standard and additional cooling or power
requirements will be coordinated and priced according to requirements provided
by tenant


Please note:
- Building Standard is for lay in grid ceiling throughout the space
-All Devices (switches and receptacles) are provided white unless otherwise
specified during design.


A.Structural


1.Any alterations, additions or reinforcements to landlord’s structure to
accommodate tenant improvements shall be permitted only with prior written
approval of Landlord.


2.All core drills must be x rayed prior to drilling.


3.Under no circumstances shall the use of jack hammers. Cutting, channeling,
drilling, demolishing or penetrating of building exterior walls, floors, slabs,
upper deck or roof membrane commence without first coordinating with Landlord
and receiving documentation to commence such work.


4.All floor coring must be reviewed by Landlords structural engineer and
approved on an individual basis. All structural engineer review coordination
required shall be completed by the Tenant’s architect through the Landlord and
shall be done at the sole expense of the tenant.











































--------------------------------------------------------------------------------



EXHIBIT “G”


RULES AND REGULATIONS


The rules and regulations set forth in this Exhibit are a part of the foregoing
Lease. Whenever the term "Tenant" is used in these rules and regulations, such
term shall be deemed to include Tenant and the Tenant Related Parties. The
following rules and regulations may from time to time be modified by Landlord in
the manner set forth in the Lease. These rules are in addition to those set
forth in any restrictions of record and Tenant shall be subject to all such
rules and regulations set forth in such restrictions of record. The terms
capitalized in this Exhibit shall have the same meaning as set forth in the
Lease.


1.Tenant shall not place or suffer to be placed on any exterior door, wall or
window of the Leased Premises, on any part of the inside of the Leased Premises
which is visible from outside of the Leased Premises or elsewhere on the
Property, any sign, decoration, letter­ing, attachment, advertising matter or
other thing of any kind, without first obtaining Landlord's written approval.
Landlord may establish rules and regulations governing the size, type and design
of all such items and Tenant shall abide by such rules and regulations. All
approved signs or letterings on doors shall be printed, painted and affixed at
the sole cost of Tenant by a person approved by Landlord, and shall comply with
the requirements of the governmental authorities having jurisdiction over the
Property. At Tenant's sole cost, Tenant shall maintain all permitted signs and
shall, on the expiration of the Term or sooner termination of this Lease, remove
all such permitted signs and repair any damage caused by such removal. Landlord
may establish rules and regulations governing the size, type and design of all
such items and Tenant shall abide by such rules and regulations, as well as the
existing rules and regulations set forth in the Master Declaration.


2.Tenant shall have the right to non-exclusive use in common with Landlord,
other tenants and their occupants of the parking areas, driveways, sidewalks and
access points of the Property, subject to reasonable rules and regulations
prescribed from time to time by Landlord. Landlord shall have the right, but not
the obligation, to designate parking areas for Tenant.


3.Tenant shall not obstruct the sidewalks or use the sidewalks in any way other
than as a means of pedestrian passage to and from the offices of Tenant. Tenant
shall not obstruct the driveways, parking areas or access to and from the
Property or individual tenant parking spaces. Any vehicle so obstructing and
belonging to Tenant may be towed by Landlord, at Tenant's sole cost and expense.


4.Tenant shall not bring into, or store, test or use any materials in, the
Building which could cause fire or an explosion, fumes, vapor or odor unless
explicitly authorized by the terms of the Lease.


5.Tenant shall not do, or permit anything to be done in or about the Leased
Premises, or keep or bring anything into the Leased Premises, which will in any
way increase the rate



--------------------------------------------------------------------------------



of insurance cost for the Property. Unless explicitly provided for in the Lease,
Tenant shall not bring, use, store, generate, dispose or allow combustible,
flammable or hazardous materials on the Property or the Leased Premises.


6.Tenant shall immediately pay for any damage caused during moving of Tenant's
property in or out of the Leased Premises.


7.No repair or maintenance of vehicles, either corporate or private, shall be
performed on or about the Property.


8.Tenant shall not leave vehicles parked overnight on the Property unless (a)
explicitly authorized by the terms of the Lease, or (b) such vehicles are being
used by persons working overnight in the Leased Premises.


9.No outside storage of company or personal property, vehicles or boats in or
about the Leased Premises is permitted. This includes, without limitation,
transportation and storage items such as automobiles, trucks, trailers, boats,
pallets, debris, trash or litter.


10.No additional lock or locks shall be placed by Tenant on any door in the
Building, without prior written consent of Landlord. Tenant shall not change any
locks. All keys to doors shall be returned to Landlord at the termination of the
tenancy, and in the event of loss of keys furnished, Tenant shall pay Landlord
the cost of replacement.


11.The Leased Premises shall not be used for lodging or sleeping purposes. No
immoral or unlawful purpose is allowed on the Property or in or about the Leased
Premises. Vending machines for the use of Tenant's employees only are permitted.
Electronic games and similar devices are prohibited.


12.Landlord shall have the right to control and operate the common areas of the
Property, as well as the facilities and areas furnished for the common use of
the tenants in such manner as Landlord deems best for the benefit of the tenants
and the Property generally, considered as a first class institutional facility.


13.No animals or birds of any kind shall be brought into or kept in or about the
Leased Premises, except for guide dogs for vision or hearing impaired persons.


14.Canvassing, soliciting, distribution of handbills or any other written
materials or peddling on or about the Property are prohibited, and Tenant shall
cooperate to prevent the same.


15.Tenant shall not throw any substance, debris, litter or trash of any kind out
of the windows or doors of the Building, and will use only designated areas for
proper disposal of these materials.


16.Waterclosets and urinals shall not used for any purpose other than those for
which they are constructed, and no sweepings, rubbish, ashes, newspaper, coffee
grounds or any other substances of any kind shall be thrown into them.





--------------------------------------------------------------------------------



17.Waste and excessive or unusual use of water is prohibited without the prior
written consent of Landlord.


18.Tenant shall not penetrate the walls or roof of the Building and shall not
attach any equipment or antenna to the roof or exterior of the Building without
Landlord's prior written consent. Tenant shall not step onto the roof of the
Building for any reason. No television, radio or other audiovisual medium shall
be played in such manner as to cause a nuisance to other tenants or persons
using the common areas.


19.Landlord shall not be responsible for lost, stolen or damaged personal
property, equipment, money, merchandise or any article from the Leased Premises
or the common areas regardless of whether or not the theft, loss or damage
occurs when the Leased Premises are locked.


20.Landlord reserves the right to expel from the Property anyone who in
Landlord's reasonable judgment is intoxicated or under the influence of alcohol,
drugs or other substance, or who is in violation of the rules and regulations of
the Property.


21.Landlord shall have the right, exercisable without notice and without
liability to Tenant, to change the name or street address of the Building or the
Property.


22.These rules and regulations are in addition to, and shall not be construed to
in any way modify, alter or amend, in whole or in part, the terms, covenants,
agreements and conditions of the Lease.


23.Landlord may, from time to time, waive any one or more of these rules and
regulations for the benefit of any particular tenant or tenants, but no such
waiver by Landlord shall be construed as a waiver of such rules and regulations
in favor of any other tenant or tenants, nor prevent Landlord from thereafter
enforcing them against any or all of the tenants of the Property.


24.The use of the Leased Premises for business activities is to be conducted
within the interior of Tenant's space to the greatest extent possible. Extensive
business activities outside Tenant's space is not permitted without the prior
written consent of Landlord.


25.If a Tenant is in violation of these rules and regulations and has not
corrected such violation within ten (10) days after written notice Landlord may,
without forfeiting any other rights or recourses permitted under the Lease,
correct the violation at Tenant's expense to include levying a $100.00
administrative charge per violation for coordinating and managing the correction
of the violation. Costs associated with Landlord's reasonable actions to correct
the violation including the administrative charge will be added to Basic Rent as
defined in the Lease.















--------------------------------------------------------------------------------



EXHIBIT “H”


LEASE GUARANTY


THIS LEASE GUARANTY (this “Guaranty”) is made and given as of the of , 2019, by
(“Guarantor”) in favor of ________________ (“Landlord”)


RECITALS:


A. Landlord has on this date entered into that certain Lease Agreement, dated ,
20__ (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Lease”), with LifeVantage Corporation, a Delaware
corporation (together with its permitted successors and/or assigns, the Tenant”)
covering a leased premises to be located on the real property described on
Exhibit “A” to the Lease (the “Property”).


B. Guarantor is an affiliate of the Tenant, and is financially interested in the
business of Tenant to be conducted under the Lease.


C. Landlord is willing to enter into the Lease only on the precondition that
Guarantor makes and gives this Guaranty.


AGREEMENT:


NOW, THEREFORE, in consideration of the Recitals and to induce Landlord to enter
into the Lease, Guarantor does hereby agree and covenant as follows:


1. Guaranty. Guarantor hereby guaranties (a) the full, prompt and complete
payment (following the expiration of any applicable cure period provided by the
Lease) of Tenant’s monthly obligations for Basic Annual Rent and all other
amounts due under the Lease and (b) the full performance and observance of all
covenants, terms, conditions and agreements in the Lease provided to be
performed and observed by Tenant, (collectively, the “Obligations”). If Tenant
shall default at any time during the term of this Guaranty (following the
expiration of any applicable cure period provided by the Lease) in the
performance of the Obligations on Tenant’s part to be performed under the terms
of the Lease, Guarantor shall, on written demand of Landlord, forthwith
faithfully perform and fulfill all of such Obligations of Tenant strictly in
accordance with the terms and provisions of the Lease. This Guaranty is an
absolute, continuing and unconditional Guaranty of payment and of performance.
It shall be enforceable against the Guarantor, its successors and assigns,
without the necessity for any suit or proceedings on the Landlord’s part of any
kind or nature whatsoever, against the Tenant, its successors and assigns, and
without the necessity of any notice of non-payment, non-performance, or
non-observance or any notice of acceptance of this Guaranty or any other notice
or demand to which the Guarantor might otherwise be entitled, all of which the
Guarantor hereby expressly waives; and the Guarantor hereby expressly agrees
that the validity of this Guaranty and the obligations of the Guarantor
hereunder shall in no way be terminated, affected or impaired by reason of the
assertion or the failure to assert by the Landlord against the Tenant, or the
Tenant’s successors



--------------------------------------------------------------------------------



and assigns, of any of the rights and remedies reserved to the Landlord pursuant
to the provisions of the Lease.


2. Term. This Guaranty shall remain and continue in full force and effect for
the entire term of the Lease, including any renewals or extensions thereof,
provided the Guaranty shall survive the term of the Lease to the extent any
Obligations survive the term of the Lease. Landlord may enforce the terms of
this Guaranty with respect to any breach or default which occurred during the
term of the Lease, including any renewals or extensions thereof.


3. Exhaustion of Remedies. Landlord and its successors and assigns may enforce
the obligations of Guarantor without first resorting to or exhausting any
security or collateral or without first having exercising any of its remedies
against Tenant, provided, however, that nothing herein shall inhibit or prevent
Landlord from exercising any rights and remedies under the Lease, at law or in
equity.


4. Rights Cumulative. The rights and remedies herein provided are cumulative and
not exclusive of any rights or remedies which Landlord has under the Lease or
would otherwise have at law or in equity.


5. Joint and Several Liability. If Guarantor consists of more than one person or
entity, the obligations and liabilities of each such person hereunder are joint
and several.


6. Acceptance of Lease Terms. Guarantor hereby assents to and accepts all of the
terms of the Lease and hereby waives notice of acceptance of this Guaranty and
also presentment, demand, protest thereto or liability thereon and/or in giving
any notice to or making any claim or demand hereunder upon Guarantor. No action
or omission of any kind on the part of the Landlord or any successor or assign
which does not amount to a breach or default by Landlord under the Lease shall
in any event impair this Guaranty.


7. Financial Statements and Credit. The most recent financial statements of
Guarantor prepared by an independent certified public account heretofore
delivered to the Landlord, if any, have been prepared in accordance with
generally accepted accounting principles and fairly presents the financial
condition of Guarantor as of the date thereof. Guarantor hereby irrevocably
authorizes Landlord, from time-to-time, to perform searches for credit
information and to other credit bureau reports concerning Guarantor. The
foregoing authorization shall continue until the latter to occur of (i) the full
and complete performance by Tenant of each and every obligation of Tenant under
the Lease; and (ii) the full and complete performance by Guarantor of each and
every obligation of Guarantor under this Guaranty.


8. Modifications to Lease. Guarantor hereby consents and agrees that Landlord or
its successors and assigns may at any time or from time to time in its
discretion: (a) extend or change the time of performance of all or any of the
Obligations; and (b) settle or compromise with Tenant any or all of the
Obligations, all in such further assent from Guarantor, it being hereby agreed
that Guarantor shall be and remain bound by the Guaranty, notwithstanding any
such change, settlement, compromise, sale, renewal or extension. The Guaranty
shall be a continuing Guaranty, and the liability of the Guarantor hereunder
shall in no way be affected, modified or diminished by reason of any assignment,
renewal, modification or extension of the



--------------------------------------------------------------------------------



Lease or by reason of any modification or waiver of or change in any of the
terms, covenants, conditions or provisions of the Lease, or by reason of any
extension of time that may be granted by the Landlord to the Tenant, its
successors and assigns, or by reason of any dealings or transactions or matters
or things occurring between the Landlord and the Tenant, its successors and
assigns whether or not notice thereof is given to the Guarantor. This Guaranty
cannot be assigned, transferred, modified, changed, altered or terminated in any
manner whatsoever without the express written consent of the Landlord.


9. Authority. Guarantor hereby represents and warrants that: (a) he, she or it
has full power, right, and authority to execute and deliver and to perform all
obligations under this Guaranty; (b) this Guaranty constitutes the legal, valid
and binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms; and (c) there are no pending or threatened actions or
proceedings before any court or administrative agency which may materially and
adversely affect the financial condition or operations of Guarantor, except as
have been expressly disclosed to Landlord in writing.


10. Notices. All communications and notices to Guarantor shall be in writing and
mailed registered or certified mail, return receipt requested, or delivered to
Guarantor or Guarantor’s successors and assigns, addressed to the address set
forth below Guarantor’s name on the signature page hereof or at such other
address as Guarantor shall hereafter supply to Landlord in the manner herein
provided for giving of notice. Any notices to Landlord shall be given as
required under the Lease.


11. Miscellaneous Representations. Guarantor hereby represents and agrees that
this is a continuing Guaranty and (a) shall remain in full force and effect and
be binding upon Guarantor notwithstanding any bankruptcy, reorganization,
liquidation, termination, dissolution, appointment of a receiver, or insolvency
of Tenant; (b) shall inure to the benefit of and be enforceable by Landlord and
its successors, personal representatives, assigns, etc.; (c) shall be deemed to
have been made under and shall be governed by the laws of the State where the
Property is located in all respects, including, without limitation, matters of
construction, validity, performance; and (d) shall not be waived, altered,
modified, or amended as to any of its terms or provisions, except in writing
duly signed by Landlord or its successors and assigns.


12. Severability. Any provisions of this Guaranty, which may be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction.


13. Indemnification. Guarantor shall indemnify, pay, and hold Landlord harmless
from and against all reasonable costs and expenses (including court costs and
reasonable attorney’s fee) incurred by Landlord in any enforcement or attempted
enforcement of this Guaranty against Guarantor and its successors and assigns,
whether incurred with or without suit, or before or after judgment.


14. Governing Law. The interpretation of this Guaranty shall be governed by the
laws of the State of Utah. Guarantor hereby expressly and irrevocably agrees
that Landlord may



--------------------------------------------------------------------------------



bring any action or claim to enforce the provisions of this Guaranty in the
State of Utah, County of Utah, and the Guarantor irrevocably consents to
personal jurisdiction in the State of Utah for the purposes of any such action
or claim. Guarantor further irrevocably consents to service of process in
accordance with the provisions of the laws of the State of Utah. Nothing herein
shall be deemed to preclude or prevent Landlord from bringing any action or
claim to enforce the provisions of this Guaranty in any other appropriate place
or forum.


15. Final Integration Between Parties. This Guaranty represents the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements between the parties. This
Guaranty, and any provisions hereof, may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of any Landlord, but only by an agreement in writing signed by
the party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.


16. Headings, Etc. The headings and captions of various paragraphs of this
Guaranty are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.


17. Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require. Without
limiting the effect of specific references in any provision of this Guaranty,
the term “Guarantor” shall be deemed to refer to each and every person or entity
comprising a Guarantor from time to time, as the sense of a particular provision
may require, and to include the heirs, executors, administrators, legal
representatives, successors and assigns of Guarantor, all of whom shall be bound
by the provisions of this Guaranty, provided that no obligation of any Guarantor
may be assigned except with the written consent of Landlord. Each reference
herein to Landlord shall be deemed to include its successors and assigns. This
Guaranty shall inure to the benefit of Landlord and its respective successors
and assigns forever.






DATED as of the date first written above.


GUARANTOR:






Address:



















--------------------------------------------------------------------------------





EXHIBIT I
Renewal Option Arbitration Procedure


A. Within thirty (30) days after receipt of Tenant’s Initial Renewal Notice,
Landlord shall advise Tenant of the applicable Market Rate for the Premises with
respect to the applicable Renewal Term. Tenant, within fifteen (15) days after
the date on which Landlord advises Tenant of the applicable Market Rate for the
Premises with respect to the applicable Renewal Term, shall either (i) give
Landlord final binding written notice (“Binding Notice”) of Tenant’s exercise of
its Renewal Option, or (ii) if Tenant disagrees with Landlord’s determination,
provide Landlord with written notice of rejection (the “Rejection Notice”). If
Tenant fails to provide Landlord with either a Binding Notice or Rejection
Notice within such 15-day period, Tenant’s Renewal Option shall be null and void
and of no further force and effect. If Tenant provides Landlord with a Binding
Notice, Landlord and Tenant shall enter into an amendment to the Lease
incorporating the renewal terms and conditions set forth herein. If Tenant
provides Landlord with a Rejection Notice, Landlord and Tenant shall work
together in good faith to agree upon the Market Rate for the Premises during the
Renewal Term. Upon agreement, Landlord and Tenant shall enter into an amendment
to the Lease incorporating the renewal terms and conditions set forth herein.
Notwithstanding the foregoing, if Landlord and Tenant fail to agree upon the
Market Rate within thirty (30) days after the date Tenant provides Landlord with
the Rejection Notice, the Market Rate shall be determined in accordance with the
arbitration procedures described below.


B. Landlord and Tenant, within five (5) days after the expiration of said 30-day
period, shall each simultaneously submit to the other, in a sealed envelope, its
good faith estimate of the Market Rate for the Premises during the applicable
Renewal Term (collectively referred to as the “Estimates”). If the higher of
such Estimates is not more than 102% of the lower of such Estimates, then the
Market Rate shall be the average of the two Estimates. If the Market Rate is not
resolved by the exchange of Estimates, then, within seven (7) days after the
exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Market Rate for
the Premises during the Renewal Term. Each appraiser so selected shall be
certified as an MAI appraiser or as an ASA appraiser and shall have had at least
5 years experience within the previous ten (10) years as a real estate appraiser
working in the [insert City and State of property location] area, with working
knowledge of current rental rates and practices. For purposes hereof, an “MAI”
appraiser means an individual who holds an MAI designation conferred by, and is
an independent member of, the American Institute of Real Estate Appraisers (or
its successor organization, or in the event there is no successor organization,
the organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).


C. Upon selection, Landlord’s and Tenant’s appraisers shall work together in
good faith to agree upon which of the two Estimates most closely reflects the
Market Rate for the Premises. The Estimate chosen by such appraisers shall be
binding on both Landlord and Tenant as the Market Rate for the Premises for use
in the calculation of the Basic Annual Rent during



--------------------------------------------------------------------------------



the applicable Renewal Term. If either Landlord or Tenant fails to appoint an
appraiser within the 7 day period referred to above, the appraiser appointed by
the other party shall be the sole appraiser for the purposes hereof. If the two
appraisers cannot agree upon which of the two Estimates most closely reflects
the Market Rate within twenty (20) days after their appointment, then, within
ten (10) days after the expiration of such 20-day period, the two appraisers
shall select a third appraiser meeting the aforementioned criteria. Once the
third appraiser (i.e., arbitrator) has been selected as provided for above,
then, as soon thereafter as practicable but in any case within fourteen (14)
days, the arbitrator shall make his determination of which of the two Estimates
most closely reflects the Market Rate for the Premises and such Estimate shall
be binding on both Landlord and Tenant for use in the calculation of the Basic
Annual Rent rate during the applicable Renewal Term. The parties shall share
equally in the costs of the arbitrator. Any fees of any appraiser, counsel or
experts engaged directly by Landlord or Tenant, however, shall be borne by the
party retaining such appraiser, counsel or expert.


D. If the Market Rate has not been determined by the commencement date of the
Renewal Term, Tenant shall pay Basic Annual Rent upon the terms and conditions
in effect during the last month of the Term for the Premises until such time as
the Market Rate has been determined. Upon such determination, the Basic Annual
Rent for the Premises shall be retroactively adjusted to the commencement of the
Renewal Term for the Premises to account for any adjustment in the Basic Annual
Rent. If such adjustment results in an underpayment of Basic Annual Rent by
Tenant, Tenant shall pay Landlord the amount of such underpayment within thirty
(30) days after the determination thereof. If such adjustment results in an
overpayment of Basic Annual Rent by Tenant, Landlord shall credit such
overpayment against the next installment of Basic Annual Rent due under the
Lease and, to the extent necessary, any subsequent installments, until the
entire amount of such overpayment has been credited against Basic Annual Rent.















































--------------------------------------------------------------------------------



EXHIBIT J


Janitorial SPECIFICATIONS
Traverse ridge center




GENERAL GUIDELINES
Ÿ Evening services will be performed, Monday through Friday after normal
business hours, after 6:00 P.M, unless specified otherwise herein. The specific
start time is at the discretion, and subject to the approval of the manager.
Ÿ Trash must be removed to a central location at each site; final removal of
trash from site by trash/waste removal service provider.
DETAILED SPECIFICATIONS: SIX (6) AREAS
A. AREA “A” – OFFICES, GENERAL OFFICE AREA, CONFERENCE ROOMS
NIGHTLY


1.Vacuum all carpeted traffic areas
2.Vacuum, sweep, or dust mop all hard surface floors
2. Damp mop all hard surface floors as needed.
3. Empty all waste baskets and trash containers and remove trash to designated
area. Replace liner as needed.
4. Spot clean horizontal surfaces for removal of drink rings and spillage
5. Spot clean all entrance glass and internal glass partitions as needed


WEEKLY


1. Sanitize light switches, light switch plate covers, and door handles
2. Wall to wall vacuuming of carpeted areas
3. Remove spots and small spills from carpet (as needed)
4. Dust horizontal surfaces, i.e. tables, chairs, cabinets, shelves, ledges,
window sills within normal reach (6 feet, and only desks when papers are
cleared)


MONTHLY


1. Clean all office signage and directories.
2. Detail vacuum carpet edges and corners along wall partitions.
3. High dusting – air vents, light fixtures, tops of doors, door frames, ceiling
corners, wall hangings
4. Furniture – vacuum fabric and wipe down other surfaces to remove dust and
lint
5. Detail mopping of all hard floors including corners along walls and
partitions


QUARTERLY
1. Dust horizontal/vertical blinds.
2. Low Dusting – baseboards, front sides of desks, legs of chairs, tables, and
chair bases



--------------------------------------------------------------------------------



ANNUALLY
1. Damp wipe all diffusers and air vents.


B. AREA “B” ELEVATORS, LOBBIES, ENTRANCE WAYS , CORRIDORS
NIGHTLY
1. Vacuum , sweep, or dust mop all hard surface floors.
2. Spot clean all open carpeted areas with visible soil marks less than six (6)
inches in diameter.
3. Empty all waste baskets and trash containers and remove trash to designated
area. Replace liner as needed.
4. Clean, disinfect and dry shine drinking fountains.
5. Entrance doors cleaned of fingerprints and smudges as needed
6. Walls and elevator doors cleaned of fingerprints and smudges as needed
7. Thoroughly mop all hard surface floors
8. Vacuum all carpeted areas, floor mats, and area rugs


WEEKLY
1. Empty and clean all exterior trash receptacles, replace liners fill sand in
cigarette urns when and where applicable
2. Damp clean all furniture within normal reach, six (6) feet
3. Sanitize light switches, light switch plate covers, and door handles
4. Clean elevator walls and dust rails as needed
5. Wall to wall vacuuming of carpeted areas


MONTHLY
1. Clean all office signage and directories.
2. Clean all entrance glass and internal glass partitions, both sides
3. High dusting – air vents, light fixtures, tops of doors, door frames, ceiling
corners, wall hangings
4. Low Dusting – baseboards, front sides of desks, legs of chairs, tables, and
chair bases
5. Detail vacuum carpet edges and corners along walls and partitions
6. Detail mopping of all hard floors including corners along walls and
partitions
7. Clean elevator door tracks


QUARTERLY
1. Auto scrub all ceramic tile floors.
2. Vacuum upholstered furniture in building lobby.
3. Dust horizontal/vertical blinds.
ANNUALLY
1. Wash all diffusers and air vents.


C. AREA “C” RESTROOMS


NIGHTLY
1. Clean and sanitize all restrooms including toilets, toilet seats, urinals,
sinks, mirrors and fixtures.



--------------------------------------------------------------------------------



2. Sweep and thoroughly mop floor with germicidal solution.
3. Clean and sanitize walls around toilets and urinals.
4. Empty all waste baskets and containers and remove trash to designated area;
replace liners as needed
5. Replenish consumable supplies.
6. Clean, sanitize, and polish all dispensers, fixtures, and mirrors
7. Sanitize partition handles, door handles, and light switches
8. Empty sanitary napkin receptacle and sanitize


WEEKLY
1. High dust – tops of partitions, air vents, mirror frames, light fixtures, and
tops of doors
2. Low dust – ledges and molding (wet clean if necessary)
3. Clean and sanitize outside of trash receptacles


MONTHLY
1. Auto scrub and sanitize all restroom floors
2. Add water to all floor drains
3. Change out air fresheners


ANNUALLY
1. Wash diffusers and air vents
2. Wash all ceramic tile walls


D. AREA “D” STAIRWELLS


NIGHTLY
1. Remove debris from all stairs and landings.
WEEKLY
Vacuum, sweep, or dust mop all floors
MONTHLY
Low dusting – baseboards, ledges
QUARTERLY
1. Clean light switches, door knobs, doors, door frames, and walls as needed
2. Spot clean floors as needed
3. High dusting – air vents, light fixtures, tops of doors, door frames, ceiling
corners


ANNUALLY
1. Clean floors.
2. Dust all walls.


E. AREA “E” KITCHENS, CAFETERIAS, BREAK ROOMS, COFFEE AREAS


NIGHTLY
1. Surface cleaned with approved sanitizer



--------------------------------------------------------------------------------



2. Spot clean fronts of counters and cupboards as needed
3. Sinks cleaned with approved sanitizer and scoured using liquid cleanser
4. Empty waste receptacles and remove trash to designated area, replace liners
as needed
5. Sweep and thoroughly mop floor with germicidal solution
6. Polish stainless steel appliances as needed
7. Inside cleaning of refrigerator and microwaves (per fridge/mircor combo – to
be paid via PO monthly)


WEEKLY
1. Sanitize light switches, light switch plate covers, and door handles
2. Spot clean outside of trash receptacles as needed


MONTHLY
1. High dust – air vents, tops of doors, door frames, ceiling corners, wall
hangings
2. Detail mopping of all hard floors including corners along walls and
partitions


QUARTERLY
1 Auto scrub tile floors
2. Dust all window treatments
3. Low Dusting – baseboards, ledges (wet clean if necessary)


ANNUALLY
1. Damp clean (wash) all intake and outtake air vents and diffusers




HVAC SPECIFICATIONS
Traverse ridge center




1) Salmon HVAC is the preferred mechanical contractor for install of the HVAC
system.


If Salmon HVAC is not used the following must be followed:


2) Install mechanical contractor must be Mitsubishi City Multi certified and
have 2 years’ experience in installing that system.


3) Start Up must be completed by Salmon HVAC. Mechanical contractor can contact
Salmon HVAC for a proposal.


4) All day to day temperature control is the sole responsibility of Tenant.















--------------------------------------------------------------------------------





















































EXHIBIT K
APPROVED TEST FIT











































--------------------------------------------------------------------------------



EXHIBIT L
SIGNAGE


The image in this Exhibit L is for illustration of the location of the crown
signage only. Tenant shall be responsible, as outlined in the body of the Lease,
to obtain final design approval from both the Landlord and municipality prior to
commencing any fabrication of its crown signage.


signage1.jpg [signage1.jpg]

